          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 1 of 90



1    Mark A. Kleiman (SBN 115919)
     Law Office of Mark Allen Kleiman
2
     2907 Stanford Ave. Venice, CA 90292
3    Telephone: (310) 306-8094
     Facsimile: (310) 306-8491
4    Email: mkleiman@quitam.org
5    Ben Gharagozli (SBN 272302)
     Law Offices of Ben Gharagozli
6
     2907 Stanford Avenue
7    Marina del Rey, California 90292
     Telephone: (661) 607-4665
8    Facsimile: (855) 628-5517
     Email: ben.gharagozli@gmail.com
9

10
     Attorney for Plaintiff, RABAB ABDULHADI
11

12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15    RABAB ABDULHADI,                          )         Case No.: 4:18-cv-04662-YGR
                                                )
16                Plaintiff,
                                                )         REQUEST FOR JUDICIAL NOTICE
                   v.
17                                              )         IN SUPPORT OF PLAINTIFF,
      BOARD OF TRUSTEES of the CALIFORNIA       )         RABAB ABDULHADI’S
18    STATE UNIVERSITY; LESLIE WONG; SUE V. )             OPPOSITION TO DEFENDANTS’
      ROSSER; and JENNIFER SUMMIT               )         MOTION TO DISMISS SECOND
19
                                                )         AMENDED COMPLAINT [ECF 45];
                  Defendants
20                                              )         DECLARATION OF MARK
                                                )         KLEIMAN IN SUPPORT THEREOF
21                                              )
22
                                                )         Date: July 9, 2019
                                                )         Time: 2:00 p.m.
23                                              )         Location: Courtroom 1 (4th Floor)
                                                )         Judge: Yvonne Gonzalez Rogers
24                                              )
      _________________________________________
25

26

27

28
     ____________________________________________________________________________________________
          REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF, RABAB ABDULHADI’S
      OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT [ECF
                    45]; DECLARATION OF MARK KLEIMAN IN SUPPORT THEREOF
     Case No. __4:18-cv-04662

                                                  1
          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 2 of 90



1                               REQUEST FOR JUDICIAL NOTICE
2            Plaintiff, Dr. Rabab Abdulhadi asks the Court to take judicial notice of the
3    following documents attached as Exhibits A- H.
4                          BASIS FOR REQUESTING JUDICIAL NOTICE
5            On a motion to dismiss a complaint, a court may take judicial notice of matters of
6    public record in accordance with Federal Rule of Evidence 201 without converting the
7    motion to dismiss to a motion for summary judgment. Lee v. City of Los Angeles, 250
8    F.3d 668, 688-689 (9th Cir. 2001) (citing Mack v. South Bay Beer Distributors, Inc., 798
9    F.2d 1279, 1282 (9th Cir. 1986). Courts may take judicial notice of documents outside
10   of the complaint that are capable of accurate and ready determination by resort to
11   sources whose accuracy cannot reasonably be questioned. Federal Rule of Evidence
12   201(d); Wietschner v. Monterey Pasta Co., 294 F. Supp. 2d 1117, 1109 (N.D. Cal.
13   2003). Courts can take judicial notice of such matters when considering a motion to
14   dismiss. Wietschner, 294 F. Supp. 2d at 1109, MGIC Indem. Corp. v. Weisman, 803
15   F.2d 500, 504 (9th Cir. 1986).
16           “Even if a document is not attached to a complaint, it may be incorporated by
17   reference into a complaint if the plaintiff refers extensively to the document or the
18   document forms the basis of the plaintiff’s claim.” United States v. Ritchie, 342 F.3d
19   903, 908 (9th Cir. 2003). In other words, “[a] court may consider a writing referenced
20   in a complaint but not explicitly incorporated there in if the complaint necessarily relies
21   on the document and its authenticity is unquestioned.” Parrino v. FHP, Inc. 146 F.3d
22   699, 706 (9th Cir. 1998), superseded by statute on other grounds in Abrego v. Dow
23   Chem. Co. 443 F.3d 676 (9th Cir. 2006); Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th
24   Cir. 2007); Kneivel v. ESPN, 393 F.3d 1068, 1077 (9th Cir. 2005).
25           As explained further below, the Court may take judicial notice of Exhibits A-F.
26           Dr. Rabab Abdulhadi hereby requests that the Court take judicial notice of the
27   following documents attached as Exhibit A through F.
28
     ____________________________________________________________________________________________
          REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF, RABAB ABDULHADI’S
      OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT [ECF
                    45]; DECLARATION OF MARK KLEIMAN IN SUPPORT THEREOF
     Case No. __4:18-cv-04662

                                                   2
          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 3 of 90



1     Exhibit Description
2
      A            San Francisco State University’s Academic Affairs Organizational Chart,
3                  revised October 15, 2018, http://academic.sfsu.edu/content/units-and-colleges,
4
                   last visited May 28, 2019.

5     B            San Francisco State University Job Posting for Associate Vice President for
6
                   Faculty Affairs, http://academic.sfsu.edu/content/associate-vice-president-
                   faculty-affairs, last visited May 27, 2019
7
      C            San Francisco State University Academic Senate Policy, “Search
8
                   Committees for San Francisco State University Administrators”, March 14,
9                  2019, http://senate.sfsu.edu/printpdf5807, last visited May 27, 2019
10
      D            San Francisco State University Academic Senate Policy, “Policy on
11                 Department Chairs and Equivalent Unit Directors”, December 6, 2011,
                   http://senate.sfsu.edu/content/policy-department-chairs-and-equivalent-unit-
12
                   directors-f11-145, last visited May 27, 2019
13
      E            San Francisco State University LEAD Student Organization Handbook,
14
                   2011 (See p.6, stating that “Student Organizations may indicate that their
15                 respective organization (sic) resides at San Francisco State University, i.e.
                   Culinary Club at SF State.”)
16

17    F            San Francisco State University’s Student Activities & Events, Constitution
                   Guideline, http://www.sfsu.edu/~sicc/constitutionguideline.html, last visited
18
                   May 27, 2019
19
                   Notice of Motion and Motion to Dismiss Second Amended Complaint Dkt.
20
                   131, in Mandel, et. al. v. Board of Trustees of California State University;
21    G            Case No. 3:17-cv-03511, signed by Bradley S. Phillips. (See 7:21-23).
22
      H            Facebook’s Trademark Report Procedure,
23                 https://www.facebook.com/help/493458120789098?helpref=search&sr=7&query=
                   trademark last visited May 28, 2019.
24

25
             Exhibits A, through G are all judicially noticeable as they “can be accurately and
26
     readily determined from sources whose accuracy cannot reasonably be questioned.”
27
     Federal Rules of Evidence 201(b)(2). Each of the exhibits was posted on an official
28
     ____________________________________________________________________________________________
          REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF, RABAB ABDULHADI’S
      OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT [ECF
                    45]; DECLARATION OF MARK KLEIMAN IN SUPPORT THEREOF
     Case No. __4:18-cv-04662

                                                       3
          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 4 of 90



1    government website. See Daniels-Hall v. Nat’l Educ. Ass’n. 629 F.3d 992, 998-999 (9th
2    Cir. 2010).
3            Exhibits A, B, C, D, E, and F were each found on San Francisco State
4    University’s website. Exhibit G is on CAND’s PACER website.
5            Exhibit A reveals the organizational structure of academic affairs at SFSU, and
6    that all of the college Deans report directly to the Provost / Vice President for Academic
7    Affairs. (Currently Defendant Summit.)
8            Exhibit B is SFSU’s current job posting for the position of Associate Vice
9    President for Faculty Affairs, who will report directly to the Provost / Vice President for
10   Academic Affairs. The phrase “shared governance” appears four times in this six-page
11   description, including two separate times in “Minimum Qualifications”.
12           Exhibit C is a policy from the SFSU Academic Senate and it reveals the faculty’s
13   role in selecting and evaluating academic administrators under SFSU’s shared
14   governance practice/policy/custom.
15           Exhibit D is another policy from the SFSU Academic Senate which displays the
16   faculty’s control over department chairs and academic program directors under SFSU’s
17   “shared governance” principles.
18           Exhibit E is SFSU’s official handbook for student organizations on campus.
19   Page 6 of the handbook (p. 9 of the actual pdf) directs student organizations to describe
20   themselves “at San Francisco State” to “clearly differentiate the club as a student
21   organization and not a University Department or Program.” This is precisely what the
22   “AMED Studies @ SFSU” page, which is the only page about which University officials
23   complained. See Dkt. 45-4, p.2, and Dkt. 45-2, pp. 2-4, Defendants’ Exhibits A and C to
24   defendants’ Request for Judicial Notice”, illustrating that the only group about which the
25   University complained had taken all steps SFSU says are required to “clearly
26   differentiate” themselves from the University.
27

28
     ____________________________________________________________________________________________
          REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF, RABAB ABDULHADI’S
      OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT [ECF
                    45]; DECLARATION OF MARK KLEIMAN IN SUPPORT THEREOF
     Case No. __4:18-cv-04662

                                                  4
          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 5 of 90



1            Exhibit F is SFSU’s new, online version of the official handbook for student
2    organizations. Point No. 1 under “Constitution Guideline” is “Name”. The language
3    closely mirrors the language fro the 2011 Handbook, instructing student groups that
4    using “at” is necessary – and will suffice to make it clear that this is not a University
5    program or department.
6            Exhibit G is CSU’s own brief in which it represented to Judge Orrick that they
7    have no control over the AMED AT SFSU web page. (Of course, Facebook has very
8    straightforward takedown procedures that can be accessed where there is a genuine
9    trademark violation. However, in the twenty-six months since the demands reflected by
10   defendants’ Exhibit “C” (Dkt. 45-4), there is no indication that anything of the sort has
11   occurred.).
12           Exhibit H is Facebook’s description of it’s own procedure when users report
13   Trademark violations. Judicial notice may be taken of non-governmental, non-media
14   documents even after oral argument. Corns v. Laborers’ International Union of North
15   America, 709 F.3d 901, 904 (9th Cir. 2013).
16

17   DATED: May 28, 2019                     LAW OFFICE OF MARK ALLEN KLEIMAN
18                                              MARK A. KLEIMAN (SBN 115919)

19

20

21
                                             By:    /s/ Mark A. Kleiman
                                                   MARK A. KLEIMAN
22
                                             LAW OFFICE OF BEN GHARAGOZLI
23
                                                BEN GHARAGOZLI (SBN 272302)
24

25                                           By: __/s/ Ben Gharagozli            ______________
                                                  BEN GHARAGOZLI
26

27                                           Attorneys for Plaintiff RABAB ABDULHADI

28
     ____________________________________________________________________________________________
          REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF, RABAB ABDULHADI’S
      OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT [ECF
                    45]; DECLARATION OF MARK KLEIMAN IN SUPPORT THEREOF
     Case No. __4:18-cv-04662

                                                    5
          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 6 of 90



1                               DECLARATION OF MARK KLEIMAN
2          I, Mark Kleiman, hereby declare as follows:
3          1. I am an attorney duly licensed to practice law before all courts in the State of
4    California and am admitted to practice before this Court as well. I represent Dr. Rabab
5    Abdulhadi. If called upon to do so, I could and would testify competently to the
6    following based upon firsthand knowledge.
7           Attached hereto as Exhibit A is a true and correct copy of San Francisco State
8           University’s Academic Affairs Organizational Chart.
9           2.    Attached hereto as Exhibit B is a true and correct copy of San Francisco State
10   University Job Posting for Associate Vice President for Faculty Affairs.
11         3.     Attached hereto as Exhibit C is a true and correct copy of San Francisco State
12   University Academic Senate Policy, “Search Committees for San Francisco State
13   University Administrators”.
14         4.     Attached hereto as Exhibit D is a true and correct copy of San Francisco State
15   University Academic Senate Policy, “Policy on Department Chairs and Equivalent Unit
16   Directors”
17         5.     Attached hereto as Exhibit E is a true and correct copy of San Francisco State
18   University LEAD Student Organization Handbook, 2011.
19                  a. The Court’s attention is respectfully directed to page 6 (page 9 of the
20                       pdf) of the document (the fifth bullet point on the left hand side) where it
21                       reads in pertinent part, “Student Organizations may indicate that their
22                       respective organization (sic) resides at San Francisco State University,
23                       i.e. Culinary Club at SF State.”
24         6.     Attached hereto as Exhibit F is a true and correct copy of San Francisco State
25   University’s Student Activities & Events, Constitution Guideline.
26         7.     Attached hereto as Exhibit G is a true and correct copy of defendant’s Notice
27   of Motion and Motion to Dismiss Second Amended Complaint Dkt. 131, in Mandel, et.
28
     ____________________________________________________________________________________________
          REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF, RABAB ABDULHADI’S
      OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT [ECF
                    45]; DECLARATION OF MARK KLEIMAN IN SUPPORT THEREOF
     Case No. __4:18-cv-04662

                                                      6
          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 7 of 90



1    al. v. Board of Trustees of California State University; Case No. 3:17-cv-03511, signed
2    by Bradley S. Phillips.
3                   a. The Court’s attention is respectfully directed to page 7, lines 21 through
4                        23 (page 11, lines 21 through 23 of the pdf) where it reads in pertinent
5                        part “[Plaintiffs] do not (and could not) allege that [SFSU] had the ability
6                        either to remove the [Facebook] post themselves or to strip Abdulhadi of
7                        her tenure based on the post, which was undoubtedly an expression of
8                        her viewpoint that is protected by the First Amendment.”
9          8. Attached hereto as Exhibit H is a true and correct copy of Facebook’s procedure
10              when trademark violations are reported. This was obtained from Facebook’s
11              own website,
12              https://www.facebook.com/help/493458120789098?helpref=search&sr=7&query=trad
13              emark last visited May 28, 2019. The Court’s attention is respectfully directed
14              to the fact that had a complaint been made about the AMED at SFSU page, if
15              Facebook would have acted on the complaint, and would have reported its
16              action to the page administrators. There is nothing to suggest that any of this
17              has happened.
18

19         I declare under penalty of perjury under the laws of the State of California that the
20   foregoing is true and correct. Executed this 28th day of May, 2019 at Los Angeles,
21   California.
22

23
                                                       /s/ Mark Kleiman
24

25
                                                     Mark Kleiman

26

27

28
     ____________________________________________________________________________________________
          REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF, RABAB ABDULHADI’S
      OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT [ECF
                    45]; DECLARATION OF MARK KLEIMAN IN SUPPORT THEREOF
     Case No. __4:18-cv-04662

                                                      7
Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 8 of 90




         EXHIBIT A
                                                      Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 9 of 90

                      SAN FRANCISCO
                      --------
                      STATE UNIVERSITY
                                                                                                             [             President
                                                                                                                        Leslie E. Wong           ]                                                                 ACADEMIC AFFAIRS
                                                                                                                                                                                                                 ORGANIZATIONAL CHART
                                                                                                                                                                                                                     Revised 10/1 /18



                                                                                                                        Provost & VP for

                                                                                                              [
                                                                                                             __     _,
                                                                                                                        Academic Affairs
                                                                                                                       Jennifer Summit           ]
                                                                                                         (


                                                                                      [Academic Senate Chair &
                                                                                        Senate Exc. Committee
                                                                                                Nancy Gerber             ]                 Executive Assistant
                                                                                                                                       Mona Sagapolutele



                                                                                                 Graduate College of



                                                                       ~] [
           Business


                                                                                                                         l                      [                           l
                                                           Extended Learning                                                                     Health & Social Sciences
                                   Ethnic Studies

                                                                                                                                                                                            [                           ]                 [
                                                                                                                                                                                                                                          Science & Engineering

                                                                                                                                                                                                                                                                      ]
                                                                                                     Education                                                                                Liberal & Creative Arts
       Yim-Yu Wong                Amy Sueyoshi                  Alex Hwu                       Cynthia Grutzik                                        Alvin Alvarez                             Andrew Harris                             Carmen Domingo
'-==-==[
        Interim Dean
               ====-===-] ~Interim
                             [~    Dean ] ~   [ Dean
                                           Interim                                                  Dean                                                    Dean                                          Dean                                  Interim Dean

                            l    Catriona Esquibel I
                                                     '       Angela Lipschuetz             I     Robert Williams                                         John Elia           ""'I                                       '\
                                                                                                                                                                                                                                                  RoO.BS[LF           'I
      Denise Kleinrichert   I Interim                         Associate Dean                                                                           Associate Dean                              Susan Shimanoff                               Associate Dean
     Interim Associate Dean           Associate Dean                                       I      Associate Dean                                                       I                            Associate Dean
                            I I                        I       Julie Briden                I                                                          Ryszard Dziadur                                                                         Ursula Simonis
   Bonnie Li-Victorino I I             And,                                                      Teresa Dziadur                                                        I                            Troi Carleton                         Assoc. Dean for Research
                                                       I    Executive Assistant            I     Business Officer                                     Director Operations
      FA Budget Office      I , 5______
                                 Department Chairs
                                                      J                                                                                                                I                            Associate Dean                             & Faculty Dev.
                                                              7BDBOU                I                                                  I         And,           I
                            I                                                                     Eurania Lopez
      Sandra Henao
 Exc. Dir. Bus. Dev. & Mktg I
                                                            Bus. Dev. Dir. & CFO

                                                                7BDBOU
                                                                                           I
                                                                                           I
                                                                                               Dir. Student Resc. Ctr                         \. ______
                                                                                                                                              I 12 Department Chairs I
                                                                                                                                                                    _,
                                                                                                                                                                                                     Gail Dawson
                                                                                                                                                                                                    Associate Dean
                                                                                                                                                                                                                                           Christopher Johansson
                                                                                                                                                                                                                                            Exc. Dir. - Operations

            And,            I                                Executive Director            I          And,                                                                                      Michelle Rashleger                             Michael Vasey
I 10 Department Chairs I                                                                       5 Department Chairs        I                                                                        Chief of Staff                               Director - NERR
\.   ______                   )                               Donn Callaway
                                                           Senior Dir. Acad. Progs.
                                                                                           l   ------✓
                                                                                                                                                                                                      Ly Chau                                    Crystal Kam
                                                                                                                                                                                            Dir.- Finance & Operations                     Dir. - Budget & Finance
                                                                 Saroj Quinn
                                                            Dir. Intl. Lang.& Prof.                                                                                                                   And,                                        Nadia Chan
                                                                     Progs                                                                                                                    21 Department Chairs                             Executive Assistant

                                                             Alexander Chang                                                                                                                                                                     Karina Nielsen
                                                             Director Recruiting                                                                                                                                                                 Director of EOS

                                                                 (Vacant)                                                                                                                                                                           Scott Kern
                                                           Exc. Dir. – Tech & CIO                                                                                                                                                             Dir. - RTC Operations
                                                                                                                                                                                                                                                       And,
                                                           '-------                                                                                                                                                                           9 Department Chairs
                                                                                                                                                                                                                                     '-------
      Academic Affairs                                                                                                                                                   Academic Data Analytics




                                                            DDDDDD
                                                                                                                                                                                                          Research & Sponsored



CJ
                                                                    Faculty Affairs &                                                                                                                                                      Undergraduate Education &
                                  Academic Resources                                                   Graduate Studies                     Library
        Operations                                              Professional Development                                                                                         Sutee                          Programs                      Academic Planning
                                    +BZ0SFOEPSGG                Sacha Bunge                          Sophie Clavier              Deborah Masters                                                         Michael Scott                       Lori Beth Way
       Brian Beatty                                                                                                                                                         Sujitparapitaya
                                      Interim AVP                        Dean                                  Dean                 University Librarian                                                         AVP                                  Dean
             AVP                                                                                                                                                            Associate Provost
                                                                                                                                      Christy Stevens                                                        Susan Pelton                    Kimberley Altura
I Maggie Beers                         (Vacant)                    Todd Roehrman                        Noah Price
                                                                                                   I Admission            I I                                   I            (SFHFST%VCSPX           I    Program. Manager      I   I         Associate Dean
                                                                                                                                    Assoc. Univ. Librarian
I AT Executive Director            Academic Budget
                                   Mgmt. Director
                                                                    Associate Dean
                                                                                                   l ______    Director
                                                                                                                        .1 I                                    I       I           Dir.-
                                                                                                                                                                          Institutional Research
                                                                                                                                                                                                  I I            7BDBOU
                                                                                                                                                                                                                                 I   I          Jane DeWitt
                                                                                                                                             $ISJT/PWBL                l ______                  I I        Assoc. DirFDUPS              Interim Associate Dean
I Andrew Roderick I               '------,_,,                '--------'
                                                                                                                            I                                   I                                .11          Raman Paul         I   I       5BOZB$IJSBQVOUV
l Tech.
  ______Services Director l                                                                                                            Head PG IT
                                                                                                                            I                                   I                                           Interim Manager
                                                                                                                                                                                                                                 I   I     *OUFSJNDir  Advising
                                                                                                                                                                                                            Jessica Mankus                   Mai Choua Xiong
                                                                                                                            I                  And,             I                                     I   Grant Dev. Specialist  I   I                                  I
                                                                                                                                                                                                                                            Assoc. Dir.Advising
                                                                                                                            I          Dept. Chair          I                                     I       Karl Murphy        I   Il        Atina Delfino            I
                                                                                                                                  '-------                                                            l Animal
                                                                                                                                                                                                         ______Care Fac.Manager ./        ______
                                                                                                                                                                                                                                          Assoc. Dir.Operations_,
Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 10 of 90




            EXHIBIT B
       Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 11 of 90




                     Associate Vice President for Faculty Affairs


Nominations and applications are invited for the position of Associate Vice President
for Faculty Affairs.

The Associate Vice President for Faculty Affairs reports directly to the Provost and Vice
President for Academic Affairs, and oversees the faculty-related functions of Academic
Affairs. Academic Affairs is composed of 15 units that include our seven colleges, the
library and several administrative offices that support our students, staff and faculty.
These areas work together to foster an environment that promotes high quality
teaching, learning, scholarship, and service in an urban context of vibrant diversity.
Under the Provost’s leadership, Academic Affairs ensures academic excellence and
equity by overseeing faculty hires, retentions, and promotions and by promoting high-
quality education to the University’s 27,000 students. These activities are carried out in
partnership with the Academic Senate under the principles of shared governance.
The Associate Vice President for Faculty Affairs is a member of the Provost’s leadership
team, the Academic Affairs Council, the Faculty Affairs Committee of the Academic
Senate, the Professional Development Council, and various additional committees as
appropriate to the position. The Associate Vice President for Faculty Affairs oversees
the Center for Equity and Excellence in Teaching and Learning (CEETL); participates in
the Academic Affairs Council; consults with department chairs, program directors, and
other faculty; and collaborates with the University and Chancellor’s Office Counsel and
Labor Relations in the Department of Human Resources. The Associate Vice President
for Faculty Affairs serves as the liaison with the Chancellor’s Office of the CSU and with
the other campuses in the CSU system on matters relating to faculty affairs and
professional development.

Salary and Benefits: The salary for this position lies within the Administrator IV range,
and comes with a competitive benefits package. This is a CSU Management Personnel
Plan (MPP) position. Under this plan, incumbents are subject to normal management
reviews and serve at the pleasure of the university president. Additional Management
Personnel Plan information can be found at the following website:
http://www.calstate.edu/HRAdm/policies/mpp.shtml.


RESPONSIBILITIES
       Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 12 of 90



Preamble: The Associate Vice President for Faculty Affairs, in collaboration with other
entities, facilitates the mentorship and support of all faculty to achieve success in their
roles. Under Academic Affairs, “faculty” at San Francisco State include: tenure and
tenure-track faculty, lecturer faculty, and librarian faculty.

This position will do all or most of the following:

1. In conjunction with other entities, develop and implement strategies that
emphasize and enhance diversity and inclusion of all faculty, particularly faculty who are
from historically marginalized communities and those who experience ongoing patterns
of exclusion, oppression, and marginalization, by

   ● Taking concrete actions to foster an inclusive community for all faculty;
   ● Providing leadership for the university to achieve its equity, diversity, and
     inclusion goals in support of faculty;
   ● Overseeing the faculty recruitment and hiring process and providing consultation
     and training to department chairs and colleges regarding best practices to
     achieve diversity, social justice, and equity in recruitment and hiring of tenure and
     tenure-track faculty, lecturer faculty, and librarian faculty;
   ● Overseeing and training department chairs and colleges on best practices to
     achieve diversity, social justice, and equity in faculty retention, tenure, and
     promotion (RTP) procedures. This includes but is not limited to assisting
     departments in reviewing their RTP criteria, with the understanding that the
     Associate Vice President for Faculty Affairs has a consultative and facilitative role
     with respect to departmental RTP review processes and RTP criteria.

2. Foster faculty and chairs’ professional growth and leadership, including but not
limited to

   ● Mentoring and facilitating chairs’ leadership and management skills;
   ● Participating in strategic planning regarding faculty training and development in
     teaching, professional achievement and growth, and contributions to campus and
     community (service);
   ● Providing consultation and a program of workshops on retention, tenure, and
     promotion processes;
   ● Overseeing CEETL to support faculty development in teaching and learning;
   ● Serving as an Ex Officio, non-voting, member of the Professional Development
     Council to support faculty development in professional achievement and growth;
   ● Collaborating with the Office of Research and Sponsored Programs to support
     faculty development in professional achievement and growth;
        Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 13 of 90



     ● Supervising the staff of the Office of Faculty Affairs; and
     ● Administering faculty awards programs including: Sabbaticals, Difference in Pay
       Leaves, and Presidential Awards for Probationary Faculty.


3.       Work closely with Human Resources and with department chairs and deans to
facilitate faculty administrative personnel processes from recruitment to retirement,
including but not limited to:

     ● Overseeing Academic Affairs’ faculty recruitment and searches, related
       committee trainings, hiring, and appointment contracts;
     ● Overseeing the Interfolio process for retention, tenure, and promotion;
     ● Overseeing the post-tenure review process;
     ● Following the policies and the CSU-CFA (California State University California
       Faculty Association) collective bargaining agreement on personnel processes
       and procedures for faculty unit 3 employees, including, but not limited to:
       appointment, paid and unpaid leaves (sabbatical, difference-in-pay, professional
       and personal leaves, sick leave, and parental leaves), outside employment, and
       faculty retirement programs;
     ● Providing leadership in maintaining equity in and adherence to the Collective
       Bargaining Agreement regarding faculty workload;
     ● Providing leadership in assisting, managing and communicating the appointment
       and compensation changes for all faculty, including lecturer faculty range
       elevation; and
     ● Assisting chairs with mandated periodic evaluation of lecturer faculty, and with
       Collective Bargaining Agreement-compliant implementation of lecturer faculty
       appointment, entitlement, and work order.


4.      Provide consultation on employee relations, including but not limited to


     ● Seeking faculty input and hearing faculty concerns;
     ● Consulting and coordinating with the Dean of Equity Initiatives, the Equity
       Programs and Compliance Office, the University and Chancellor’s Office
       Counsel, and the Director of Employee Labor Relations to facilitate informal and
       formal resolution of tenured/tenure track and lecturer faculty grievances related
       to the Collective Bargaining Agreement and Academic Senate Policies;
     ● Consulting and coordinating with Labor and Employee Relations on grievances
       related to tenured/tenured track faculty and lecturer faculty personnel processes,
       including retention tenure, promotion, appointment and evaluation;
       Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 14 of 90



   ● Collaborating with the Department of Human Resources in the development of
     faculty data reports for internal and external constituencies;
   ● Interpreting and facilitating the implementation of the Collective Bargaining
     Agreement and relevant Academic Senate policies;
   ● Facilitating familiarity with and guiding implementation of new and revised
     University and Academic Senate policies, campus directives, and CSU Executive
     Orders; and
   ● Participating in shared governance as it relates to faculty personnel policy.


5.   Be an active part of the Academic Affairs leadership team and the Provost’s
Academic Affairs Council, which includes, but is not limited to

   ● Strategic planning in collaboration with the Provost around the roles and
     responsibilities of the Associate Vice President for Faculty Affairs;
   ● Consulting with the Provost and Deans on the Collective Bargaining Agreement;
     Academic Senate policies; hiring processes; retention, tenure and promotion
     processes; and resignation, separation, and retirement processes;
   ● Working with academic deans to determine appropriate faculty staffing patterns,
     and advising the Provost on allocation of faculty positions;
   ● Representing Academic Affairs on selected grievance cases;
   ● Reviewing recommendations on personnel actions for approval by the Provost;
     and
   ● Coordinating other projects as assigned by the Provost and Vice President of
     Academic Affairs.


MINIMUM QUALIFICATIONS:

Candidates for this position must have

   1. By the start date, earned the rank of full professor through a formal promotion
      process, with a record of excellence in teaching, scholarship, and service
      appropriate to their current position; and
   2. Administrative experience in categories including, but not limited to, service as a
      department chair, director, associate dean, dean, or other leadership
      administrative role, for a minimum of 3 years at the time of appointment.

Candidates for this position must demonstrate
        Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 15 of 90



   1. The ability to support and lead the faculty in the pursuit of the university’s mission
      of social justice; the ability to build consensus, solve problems, and resolve
      conflict; effective, culturally competent, and culturally humble interpersonal
      communication skills;
   2. An understanding of hiring, retention, tenure, and promotion processes;
   3. Interest in a range of teaching practices that reflect the teaching focus of the
      campus and our mission of social justice pedagogy;
   4. A record of meaningful participation in a range of service roles that reflect a
      commitment to campus shared governance;
   5. Interest in and an understanding of a range of scholarship and academic
      environments that reflect the intellectual practices and rich diversity of
      scholarship on this campus, including an understanding of internal and external
      funding;
   6. Experience and a desire to work in an academic community that embraces
      diversity and inclusion and that recognizes and addresses historical and ongoing
      patterns of exclusion, oppression, and marginalization; and
   7. Experience working in a strong collective bargaining and shared governance
      environment.

PREFERRED QUALIFICATIONS:

It would be additionally desirable if candidates for this position demonstrate aptitude in
areas relating to

   1. Faculty development, including mentoring faculty;
   2. Departmental training and facilitating chairs’ professional growth and leadership;
   3. Supervising hiring, retention, tenure, and promotion processes;
   4. Working with and mediating between units that represent various functions and
      perspectives;
   5. Fostering inclusive academic environments and communities;
   6. Leadership and management, including hiring and supervising staff; and
   7. Strategic planning, program administration, and project management.

To apply, please submit the following documents:
   1. academic curriculum vitae, inclusive of a record of teaching, scholarship, and
      service
   2. cover letter
   3. diversity statement that addresses the applicant’s experience and desire to work
      in an academic community that embraces diversity and inclusion, and that
       Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 16 of 90



      recognizes and addresses historical and ongoing patterns of exclusion,
      oppression, and marginalization
   4. five references and their contact information (references will be contacted only
      for finalist candidates)

Please send materials addressed to
Office of the Provost and VP for Academic Affairs
Co-Chairs Dr. John Elia and Dr. Wei Ming Dariotis, Search Committee, Associate Vice
President for Faculty Affairs.
Mail to San Francisco State University 1600 Holloway Avenue, ADM 455 San
Francisco, CA 94132-4111 or send electronic applications to facultydean@sfsu.edu
Starting date is in early June, 2019. Review of applications and nominations will begin
on April 2, 2019. Late applications will be accepted and evaluated until the position is
filled. On campus interviews for finalists will take place in the last week of April/first
week of May, 2019.

The University is an Equal Opportunity employer with a strong commitment to diversity
and encourages applications from women, members of all ethnic groups, veterans, and
people with disabilities.
Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 17 of 90




            EXHIBIT C
             Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 18 of 90

Published on Academic Senate (https://senate.sfsu.edu)
Home > Search Committees for San Francisco State University Administrators Policy (CURRENT)

Reference Number: S19-180
Senate Approval Date: Tuesday, February 19, 2019
Presidential Approval Date:
Thursday, March 14, 2019

   Last Review:                 Spring/2019

  Next Review:                 Spring/2029




SEARCH COMMITTEES FOR SAN FRANCISCO STATE UNIVERSITY ADMINISTRATORS



Rationale

An important part of shared governance is participating in the recruitment and selection of the
university?s leaders. This policy specifies how faculty indicate their interests in serving on
search committees for academic administrators, the roles and compositions of those
committees, and the selection of interim administrators. The policy also specifies how faculty
are to be elected to the Advisory Committee to the Trustee Committee for the Selection of the
President.



Key Words: Administrative search pool, administrative search committee, interim
administrators



Author/Source

Strategic Issues Committee



Responsible Unit

Academic Senate



History


 Version        Approved             Revisions(s)
             Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 19 of 90



4                              S19-180

               2/19/2019          • Revised to include procedures for filling the Advisory
                                      Committee to the Trustee Committee for the Selection of
                                      the President.


                               S18-180

                                  • Revised recruitment method (Section B)
                                  • Changed terms of membership in search pool (Section
                                      B)
3              04/03/2018         •   Updated list of administrative positions (Section D)
                                  •   Modified composition of specific search committees
                                      (Section D)
                                  •   Changed terms of service for interim administrators
                                      (Section E)
                                  •   Miscellaneous edits (Sections A-E)


                               S09-180
2              03/17/2009
                                  • Established search pool

                               S92-180

1              03/15/1993         • Established consultative role of the Academic Senate?s
                                      Executive Committee in administrative searches
                                  •   Established composition of specific administrative
                                      search committees




Table of Contents



    1.   Purpose and preliminaries
    2.   Procedures for populating the administrative search committee pool
    3.   Guidelines for consultation
    4.   Composition of the search committee
    5.   Procedures for selecting faculty for Presidential searches
    6.   Interim administrators
           Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 20 of 90




Policy



A. PURPOSE AND PRELIMINARIES



1. It is the responsibility of all faculty to participate in shared governance. Serving on the
search committees of the university?s administrators is an important component of this. This
policy establishes: the procedures for faculty to serve on the search committees of university
administrators; specifies the consultative role of the Academic Senate?s Executive
Committee, as elected representatives of the faculty, in searches for administrators; and sets
conditions for the appointment of interim administrators.



2. The charge of a search committee is to recruit, obtain, seek information about, screen,
interview, and recommend candidates for the position in question, based upon a joint review
or development, if needed, of the position description with the hiring unit or relevant authority.



3. Before a search begins for an open administrative position the President or the
President?s designee, in consultation with the Executive Committee of the Academic Senate,
shall determine the need for faculty representation on the search committee consistent with
the position?s impact upon faculty, students and staff, and in accordance with section D.



4. The basic composition and size of a search committee for an administrative position will
vary according to the nature of the position and shall be determined by the President or the
President?s designee in consultation with the Executive Committee of the Academic Senate
and the unit concerned. Search Committees should be constituted to reflect the balance and
diversity appropriate to the search, including ethnicity, gender, rank and professional
expertise. The faculty shares the responsibility for such diversity and balance.



5. The unit reporting to the administrator, and most affected by the position, shall be
represented on the Committee except for compelling reasons as determined by the President
or the President?s designee in consultation with the Executive Committee.
           Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 21 of 90


6. The President or the President?s designee and the Academic Senate's Executive
Committee, as elected representatives of the faculty, will jointly select faculty representatives
to serve on search committees from a pool of faculty established in section B.



B. PROCEDURES FOR POPULATING THE ADMINISTRATIVE SEARCH COMMITTEE
POOL



1. Faculty may join the administrative search pool at any time through a registration link
maintained on the Academic Senate?s website. During registration, faculty will be given the
option to indicate any specific administrative searches or administrative functions in which
they have interests. Faculty will also be asked for self-described demographic and
professional data?including gender, ethnic group, academic rank, academic unit, and time
base (e.g., full-time, part-time, FERP)?so the Academic Senate Executive Committee can
gauge the pool?s diversity and representativeness. Such data shall be confidential to the
Executive Committee.



2. The Academic Senate will recruit faculty to the pool during its annual election period. To
maximize recruitment, the Academic Senate, in consultation with the President or the
President?s designee, will identify the projected administrative searches for the following
academic year.



3. If the pool membership is insufficient to comprise a specific search committee, the
Academic Senate may recruit additional members for at least two weeks before the
committee?s first meeting.



4. Faculty who join the pool will remain in it until the next Academic Senate election, when
the Academic Senate will empty and refill the pool. Faculty may re-register for the pool every
year.



5.   Members of the pool may decline service on any particular search.



C. GUIDELINES FOR CONSULTATION



1. The President or the President?s designee shall convene the first meeting of the Search
Committee, shall indicate the budget for the search and deadline for the Committee?s final
report; the President or the President?s designee may appoint the Committee Chair with the
          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 22 of 90

concurrence of the Committee, except as provided in section D below.



2. The Search Committee must be involved from the beginning of the search process.
Consultation will consist of deliberation rather than advisement to enable committee members
to offer input into the process. Normally, the Committee shall review the position description
and qualifications, scope of the recruitment effort, timeliness, and advertisement of the
position and make revisions as appropriate.



3. At the time the position is formally advertised, the Committee shall inform the campus
community of the position description and application deadline dates and invite applications
and nominations.



4. The Committee shall diligently search for qualified candidates from diverse backgrounds,
particularly from those groups that are underrepresented in leadership positions.



5. All applicants, regardless of prior association with the University, shall be evaluated by
the same criteria, and be given equal consideration and treatment by the Search Committee
throughout the screening process. Applicants shall not be either excluded or included solely
because of their geographical proximity to San Francisco State University.



6. The Committee shall provide timely opportunity for members of the University community
to review candidate information (abbreviated CV) and, after a reasonable time period for that
review, to meet with candidates invited for interviews; committee members will seek and
review evaluative comments from those who have attended such meetings. Comments
received shall become part of the basis for further deliberation and for selection of the slate
submitted to the President or the President?s designee.



7. In consultation with the President or the President?s designee the Committee shall make
extensive reference checks on all finalists. The committee shall ensure that background
checks mandated by Executive Order HR 2017-17 (or most recent are completed.



8. The Search Committee shall seek full consensus of its members on the recommendation
of the final slate to the President or the President?s designee. However, any name submitted
on the final slate must receive at least a majority vote of approval from the Search Committee.
Whenever possible, a minimum of three nominees shall be recommended to the President or
the President?s designee by the Search Committee.
            Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 23 of 90


9. If no nominee is acceptable to the President or the President?s designee, the President
or the President?s designee shall, in consultation with the Search Committee, Academic
Senate Executive Committee and the unit affected, (a) ask the Search Committee to submit a
new slate, or (b) begin the search process again.



10. Any appointment with tenure in an academic department shall be made only after an
evaluation and tenure recommendations by the appropriate department, as provided by the
University policy on retention and tenure.



11. The Committee shall keep the University community informed of its activities and shall
submit a final report to the President or the President?s designee, who, within limits of
confidentiality, will report to the Academic Senate Executive Committee on its efforts.



D. COMPOSITION OF THE SEARCH COMMITTEE



Composition of the search committees shall vary by category as follows:



  1. Category I: Position(s) with Most Impact on Faculty



  1. Provost and Vice President for Academic Affairs

The Committee shall consist of:

   • A majority of faculty members, selected from the Faculty Search Committee Pool in the
       manner described in A.6. This faculty majority shall consist of one member from each
       college and the Library. The Executive Committee and the President may mutually
       agree to extend this majority to include at-large representatives, in which case, those
       representatives would again be chosen in the manner described in A.6;
   •   Non-faculty appointments, made by the President or by the President?s designee;
   •   Two students (preferably one undergraduate and one graduate), representing and
       designated by Associated Students; and
   •   A committee chair elected by the committee in consultation with the President.



  1. Deans of Colleges

The Committee shall consist of:

   • A majority of faculty members with a majority from the college, including at least one
            Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 24 of 90

       past or present department chair from the college;
   •   At least one staff member representing and designated by the college;
   •   Non-faculty appointments, made by the President or by the President?s designee;
   •   Two students (preferably one undergraduate and one graduate) representing and
       designated by the college; and
   •   A committee chair elected by the committee in consultation with the Provost.



  1. Librarian of the University

The Committee shall consist of:

   • A majority of faculty members with at least two faculty from the library;
   • At least two staff members representing and designated by the library;
   • Non-faculty appointments, made by the President or by the President?s designee;
   • Two students (preferably one undergraduate and one graduate), representing and
       designated by Associated Students; and
   •   A committee chair elected by the committee in consultation with the Provost.



  1. Category II: Positions with Impact on Faculty



The impact on faculty of the following positions will be determined in consultation with the
entire Executive Committee of the Academic Senate: Vice Presidents (other than Provost and
Vice President for Academic Affairs); Associate Provosts; certain Associate Vice Presidents
and Assistant Vice Presidents; Deans of Faculty Affairs & Professional Development,
Undergraduate Education & Academic Planning, Graduate Studies, and the College of
Extended Learning; and certain Executive Directors or Directors.



The Committee shall consist of:

   • A majority of faculty members;
   • At least one staff member representing and designated by the unit impacted by the hire;
   • Non-faculty appointments, made by the President or by the President?s designee; and
   • A committee chair elected by the committee in consultation with the hiring manager.


E. PROCEDURES FOR SELECTING FACULTY MEMBERS FOR PRESIDENTIAL
SEARCHES

The selection of the President of the University is governed by the 2011 Board of Trustees
Policy for the Selection of Presidents. In the policy, the campus is to select two faculty
members to the Advisory Committee to the Trustees Committee for the Selection of the
President (ACTCSP), which is charged to provide advice and consultation regarding the
position and campus descriptions and any advertisement of the position. The ACTCSP
           Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 25 of 90

reviews and comments on all candidate applications, participates in candidate interviews and
the deliberations that lead to the selection of the final candidate(s). Any faculty member is
eligible to be nominated for the committee, and no more than one faculty from any given
college or unit may serve on the committee. Once the Academic Senate Chair receives
notification from the Chancellor?s Office of the need to identify the two faculty representatives,
the Chair will organize a nomination period to be no less than one week in which all full-time
faculty will be invited to self-nominate. After the close of nominations, an election period will
commence that shall be no less than one week. All full-time faculty will be eligible to vote in
the elections. The top two vote getters who are not in the same college as each other, shall be
elected to the ACTCSP.



F. INTERIM ADMINISTRATORS



In cases where an incumbent administrator resigns, dies, retires, or is removed, or in cases
where a search process fails, the President or designee shall, in prior consultation with the
Academic Senate Executive Committee and the appropriate faculty, staff, and administrative
leadership of unit involved, appoint an interim administrator for a term up to two years. All
reasonable efforts should be made to conduct the search within twelve months of the interim
appointment, subject to consultation with the Academic Senate Executive Committee. When
the position has not been filled through usual procedures within those two years, the
President or the President?s designee, after consultation with the Academic Senate Executive
Committee and the unit involved, may re-appoint an interim administrator. An interim
administrator can only become permanent by being selected in a successful search process.
Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 26 of 90




         EXHIBIT D
             Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 27 of 90

Published on Academic Senate (http://senate.sfsu.edu)
Home > Department Chairs and Equivalent Unit Directors Policy

Reference Number: F11-145
Senate Approval Date: Tuesday, December 06, 2011

ACADEMIC SENATE POLICY #F11-145

(FORMERLY#S00-145 & #S87-145)

POLICY ON DEPARTMENT CHAIRS AND EQUIVALENT UNIT DIRECTORS

{Effective Fall 2012}

Rationale:According to the AAUP Statement Government of Colleges and Universities, ?[t]he
chair or head of a department serves as the chief representative of the department within an
institution. Board, administration, and faculty should all bear in mind that the department chair
or head has a special obligation to build a department strong in scholarship and teaching
capacity.?

Department chairs and equivalent unit directors (hereafter department chairs or chairs) are
faculty members of a department and have all the rights and responsibilities of a faculty
member. Department chairs serve as liaisons between the faculty and the administration,
communicating the department?s needs to the administration and keeping the faculty and
staff informed of university policies, procedures, and initiatives. Of primary importance is their
ability to provide effective leadership and direction for academic programs, foster productive
communication within the department, and facilitate the department?s goals in all areas of
responsibility. Managing the department?s resources - human, fiscal, and physical - is central
to this endeavor. In addition, chairs represent the department to outside constituencies in an
effort to build relationships that strengthen program offerings and benefit the community. For
these reasons, and because of the role of the department chair in the tenure and promotion
process, it is in the best interest of both the chair and the department that the chair be a
tenured full professor, whenever possible.

This policy seeks to clarify the way chairs are selected, trained, evaluated, and, if necessary,
removed, in order to best support chairs in fulfilling their complex roles. The recommendation
of chairs, the responsibilities and duties of chairs, and the service of chairs at the will of the
President are governed by the Collective Bargaining Agreement. It is expected that the
process between the administration and the department faculty be transparent, collaborative
and consultative. Solicitation of input from department faculty is strongly encouraged. It is in
the best interests of the department and the academic programs that department chairs
operate within the principles of shared governance. Maintaining positive working relationships
with the faculty and staff is of the utmost importance. Communication should be open,
honest, principled, and operate on a two-way exchange in which faculty and department chair
input is sought and respected.

I. Principle and Definition.Administration and leadership of each academic department or
equivalent unit (hereafter "department") are provided by a department chair or equivalent
unit/program director (hereafter "chair") who is a tenured/tenure-track facultymember of the
department or who may be appointed through an external selection process. The chair also
serves as representative and advocate for the department and its faculty within the college,
University, community and profession. The
          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 28 of 90

Collective Bargaining Agreement (CBA) describes the normal selection of department chairs
as being from the list of tenured or probationary faculty employees recommended by the
department, through the election process described below, to so serve. The Collective
Bargaining Agreement stipulates that department chairs shall be appointed by and shall serve
at the pleasure of the President

For purposes of selection, appointment, and review of chairs, the term "faculty" includes
tenured and tenure-track faculty, and instructors of record on contract excluding temporary
faculty who are also graduate students in the department. Departments shall tabulate votes of
temporary faculty on a pro-rated basis in proportion tothe faculty member?s time-base
appointment in the semester in which the selection or evaluation process is initiated.

II.Term of Office.Department chairs will be appointed for a three-year term beginning in the
fall semester. Department chairs may be re-appointed to additional terms subsequent to the
normal nomination and faculty ballot process every three years, but not exceeding three
consecutive terms unless by mutual agreement of the majority of the department faculty and
the Dean prior to the normal election process.

III.Duties and Responsibilities.The department chair is the person most fully responsible for
leading, administering, and representing the department. The department chair?s duties and
responsibilities include but are not limited to the following four categories:

A. Academic Programs

1. To assume the leadership in the development and direction of quality academic
programs.

2. To work with the department faculty in academic program planning and review, and
curriculum development and revision.

3. To prepare the class schedule in consultation with the department faculty or appropriate
department committee.



B. Students

1. To supervise advising, provide information, sign documents and petitions, and otherwise
facilitate resolution of administrative difficulties students may encounter.

2. To promote department activities (programs, competitions, awards, professional
organizations, clubs) and recruit potential majors/minors.

3. To be available to receive students' comments and suggestions about courses,
instructors, and programs.

4. To attempt resolution of complaints, differences, or grievances between students and
faculty.
          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 29 of 90


C. Faculty

1. To encourage collegial and full participation of all members of the department in
recognition that governance of departments is a joint and cooperative endeavor.

2. To participate inthe faculty personnelprocesses for hiring, retention, tenure, and
promotion with the tenured members of the department, and other faculty matterswithin
existing trustee policy, the Collective Bargaining Agreement, and University and college
policies.

3. To make an independent recommendation regarding hiring, retention, tenure and
promotion after reviewing recommendations from the department's elected HRT/P committee.

4. To perform the evaluation and recommend the appointment or reappointment of
temporary faculty either after receiving department peer review committee recommendation or
upon delegation by the voting members of the department in accordance with Academic
Senate policy and the Collective Bargaining Agreement.

5. To provide leadership at the department level in the implementation of the University's
affirmative action policy.

6.   To promoteand support the professional development of the faculty.

7.   To establish, after consultation with the faculty, appropriate departmental committees.

8.   To distribute faculty teaching and service activities.



D. Administrative Responsibilities

1. To convey pertinent information to, from and within the department. To present issues
which have potential impact on the department. To invite and respond to comments and
suggestions of faculty and staff.

2.   To represent the department within the college, University, community, and profession.

3. To work with the college dean on management of resources, including the establishment
of enrollment targets, allocation of faculty positions, and all budget matters; to organize and
supervise department expenditures and resources; to monitor departmental compliance with
university regulations and deadlines.

4.   To hire and supervise department staff.



 A department may establish additional charges to the chair?s duties and responsibilities
specific to departmental needs.



IV.Selection of Chairs.The chair is appointed by the UniversityPresident or the presidential
designee in Academic Affairs upon the recommendation of the department and the
           Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 30 of 90

appropriate dean. Thenomination and selection process shall be as follows:

Nomination & Ballot => Dean?s Report => Presidential Appointment

A. Nomination and Ballot. No later than the third week in the spring semester of the third
year, the Office of Faculty Affairs shall inform, via the office of the college dean, the current
department chair of the expiration of that chair?s term. The department shall elect by secret
ballot an ad hoc faculty committee of at least three full-time faculty for the election
of chair (hereafter "Committee") to take charge of the chair?s selection and balloting process.
All department faculty shall be notified of this election. Upon recommendation of the
department and in consultation with the college dean, faculty from a related discipline may
serve on the Committee if there are insufficient faculty members within the department.
The Committee shall conduct a secret ballot election to determine the department
recommendation of the chair. Faculty who are in the early retirement program, and tenure-
track (probationary) faculty in their terminal year are not eligible for nomination to serve as
chair. All tenured and probationary faculty can be nominated or make self-nomination for
consideration to become the chair. A department or equivalent unit shall consider
probationary faculty to serve as chair only in extraordinary circumstances. Nominees for chair
are encouraged to submit a personal statement.

Department faculty shall determine an electoral body comprised of all faculty. This electoral
body shall vote by secret ballot. The results of this ballot, in a form determined by the
department faculty, including a record of those who voted, will be forwarded to the dean as
part of the report. The results mayinclude numerical counts, and because the vote is pro-
rated, rounded to the nearest whole number to protect the confidentiality of part-time faculty
votes.



The Committee shall report the result of the selection process to the department, and the
department shall recommend their candidate to the Dean by the sixth week of the spring
semester.

B. Dean?s Report and President?s Decision.When the dean supports the department
recommendation, the dean shall meet with the recommended candidate prior to making
a recommendation for appointment tothe University President via the Office of Faculty
Affairs by the ninth week of the semester. If the President or presidential designee agrees with
the recommendation of the department and the Dean, the President will appoint the
recommended candidate as the new department chair and the candidate will be considered
the in-coming chair. The University President or designee notifies the Office of Faculty Affairs
by the twelfth week of the semester.

If the dean does not support the departmental recommendation, the dean shall convene a
meeting of the department faculty with at least a majority of the department faculty present
to discuss its recommendationand the dean?s objection. All department faculty must
be notified of this meeting at least one week prior to the meeting. During this meeting, the
department faculty members present and the college dean shall reach a mutual agreement
either 1) to forward the original departmental recommendation, or 2) to repeat the
departmental nomination process. If the disagreement persists, the dean and the department
faculty shall seek mediation from the Office of Faculty Affairs. If no resolution is achieved
through this process, the dean shall forward the department's recommendation and his/her
statement of non-supportto the University President
           Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 31 of 90

or presidential designee via the Office of Faculty Affairs. It will then be the responsibility of the
University President or the presidential designee to work with the dean and the department
faculty to obtain a mutually acceptable solution.



If the University President or designeedisagrees with the recommendation of both the
department and the dean, he/she shall meet with the department faculty and the dean to
discuss his/her objection. If the disagreement cannot be resolved, the department will provide
alternative recommendations until a mutually acceptable candidate is identified.

C. C. ChairTransition.When a new chair is approved, the out-going chair shall facilitate the
in-coming chair?s transition into departmental management. The Committee shall schedule a
meeting between the in-coming chair and the department faculty and staff on the
duties and responsibilities of the chair in departmental management.Additional training for the
in-coming chair shall be determined by the department as needed.

V.Chair?s Midterm Feedback. The purpose of this feedback is to provide department faculty,
staff and students the opportunity to offer constructive feedback to the chair in the third
semester of service. The Department?s Chair Election Committee is responsible for
conducting the mid-term chair feedback process. By no later than the third week of the spring
semester in the second year of the chair?s term, the Chair Election Committee will
initiate the feedback process by distributing a questionnaire to the department faculty and
staff. A downloadable skeleton questionnaire would be available on Faculty Affairs
website for departments to use if they so choose. A Department may alternatively choose to
design its own questionnaire as long as the content of the questionnaire is based on the
four categories of duties and responsibilities outlined in the policy. Data will remain
anonymous. The Chair Election Committee will collect all responses, develop a summary of
the data and forward both data and summary to the chair. The process should be completed
by the seventh week of the spring semester of the second year.

VI. Removal of a department chair.

A. Removal initiated by the Department:The faculty of the department may request that
the chair be removed by an affirmative vote of at least three-fourths of the entire department
faculty. The faculty in a program or equivalent unit of fewer than four faculty may request the
chair be removed by an affirmative vote by a majority of the entire unit faculty. After taking
such a vote, the faculty must meet with the appropriate dean and the department chair to
discuss their concerns about the chair?s performance of duties.

If as a result of this discussion it is determined that a remedy short of termination is possible
and has a high likelihood of success, a specific plan to address the concerns will be prepared
by the dean and presented to the department.
           Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 32 of 90


When sufficient progress is made on the plan, and after consultation with the department
faculty and the dean, the President or designee may determine that the department chair can
administer his/her assigned program in a satisfactory manner and the departmental chair
appointment will continue. If the plan does not achieve the specified results, the department
may recommend to the dean that the department chair appointment be terminated
immediately. The termination of the departmental chair appointment for any reason does not
affect the chair?s underlying faculty status.

B. Removal by the President:Removal of a department chair before the conclusion of a
term of service may be necessary. As indicated by the CBA, department chairs serve at the
pleasure of the President, and the chair assignment may be terminated at will.



VII.Acting Chairs.In the event that it is necessary to appoint an acting chair, he/she shall be
appointed by the University President or designee uponrecommendation by a secret ballot
vote of the faculty of the department and in consultation with the collegedean. The acting chair
can be appointed internally (from within the department) or externally (from outside the
department or university). (In this situation, follow the process for the "External Selection of
Chair.")

The position of acting chair has all the duties and responsibilities of a department chair.
Acting chairs are temporary appointments. Acting chairs will not serve more than two
consecutive semesters, except in very unusual circumstances in which the appointment as
acting chair could be extended for a maximum of two additional semesters,by the agreement
of the department in consultation with the dean. The normalselection process for a
department chair shall begin as soon as possible after the appointment of an acting chair.
(See section "Selection of Chairs.")

Time served as an acting chair does not count as part of the three-year term of a department
chair.

VIII.External Selection of a Chair.A department may request an external search for a
chair?s appointment if there are available resources and when there is agreement between
the department faculty and the college dean concerning department management and
governance.

Subject to approval of the University President or designee, a department may conduct a
formal search process, as part of the tenure-track faculty recruitment, for an external
candidate for a department chair. The process must be in compliance with the university
policy on tenure-track faculty hiring. The hiring of an external chair needs to include a full vote
of all eligible faculty similar to that of the election of a chair from within the department.

During the third semester of appointment, there shall be a Feedback process for the externally
recruited department chair. (See section ?Midterm Feedback?) At the end of the third year of
appointment, there shall be the normal chair?s selection process as stipulated in the
aforementioned section on "Selection of Chairs." The conclusion of the department chair?s
term shall not affect the chair?s underlying faculty status.
          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 33 of 90


IX. Timeline.The normal process for the selection and appointment of a department chair and
Midterm Feedback shall be conducted as follows:

A. Selection of Chair: Spring Semester in the third year of the current chair?s term.

1. Office of Faculty Affairs to notify department on Chair selection. (3rd week of semester)

2. Department meeting to establish ad hoc committee.

     a. To nominate faculty for chair

     b. To conduct faculty secret ballot

     c. To call a meeting between faculty and chair-elect

     d. To prepare departmental recommendation to college dean

3. Departmental recommendation to college dean. (6th week of semester)

4. College dean?s report to University President(or) resolution of disagreement, if applicable.
(9th week of semester)

5. Presidential decision if departmental recommendation is accepted by dean and University
President,(or) resolution of disagreement, if applicable. (12th week of semester)

B. Midterm Feedback:Spring semester of the second year

1. Chair Election Committee to notify all faculty, staff, and students of upcoming chair
feedback questionnaire. (by 1st week of semester)

2. Chair Election Committee to post an online questionnaire either of the department?s
making or using the template provided on the Faculty Affairs website. (by 3rd week of
semester)

3. Chair Election Committee to collect and organize data and develop a summary of feedback.
(by 5th week of semester)

4. Chair Election Committee to provide data and to the department chair, signed by all
members of the Chair Election Committee (by 7th week of semester)



***Approved by the Academic Senate at its meeting on December 6, 2011***



***Approved by President Corrigan on December 14, 2011***
Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 34 of 90




              EXHIBIT E
                                                                                   0V                           u
                                                          00 0     0   0
                                                                           0
                                                        0 0 0 0 0 Document
                                           Case 4:18-cv-04662-YGR    0
                                                                           47 0 Filed 05/28/19 Page 35 of 90
                                                                                                    0                   0
                                                      Oo                        0       0                                           0
                                                                      0                                         0
                                                                                                    0                                   0
                                                          0                     0   0                                   0
                                                                  0
                                                                                                0           0                   0
                                                              0                     0                                   0
                                                                            0
                                                                      ,.,       0       0
                                                                                                            0
                                                                                                                            0
                                                                                                        0           0

                                                                                    0
                                                                                                                0
                                                                                            0




                                                                                    •
                                                                                                                                                            0       0




                                                                                                                                                oooooooo
                                                                                                                                                00      ooo                     0        r
                                                                                                                                            0   0   0   0   0       0       0       oc




                                                                                                                                                                student organization
                                                                                                                                                            handbook
                                                                                                                                                    oooou~ooo'--'u                               000    u
                                                                                                                                                o o     oo oOOoooooOOoo                               o o   o
                                                                                                                                                                    oOOOoooOOO                   Oo    oDO

                                                                                                                                                                0       0       0            0    Q




    •
•       •
   • •
  • •• •••
•
    • • •• ••
• • • • ••    "
      • • ••'
•
    •  • • • •                     ~


     • • • • • •
  • •
        • • • •
        •       .    •     •       • •
•           •                  •       •
                  • •
                • •          • •
                            • •              •    •   •
                    ~tudent Affrurs
Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 36 of 90




        Policies and procedures are updated on an ongoing
        basis. For the most current information check the
        LEAD website: http://www.sfsu.edu/~lead
                                                               a                                     Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 37 of 90
                                                                                r.
                                                                                           .                                                                                                                                1
                                 D
                                                      "        a                 a

         a
                         a           .                     ~            a
                                                                                     Ii'
                                                                                                 a
                                                                                                     ,;,
                                                               a                               ,e,
               ~
                              ~
                                                 "                      Q
                                                                                      ;,             ,..
    "          .         a           a                                                         a




                                                                                                                                                                                                                            contents
                                                      ll           C,                                      0
                                                                            C
                                                ,.,                                        C         0
"
D
              .      a           D
                                         ....          1:1
                                                           C
                                                                   u
                                                                       Cl
                                                                                O 0
                                                                                                 0   (I 0
                                                  □
                             <I
                                         0 0 0 Q(
                     Q
         D
                                     C                         D 0~
a                            I)
                     ~
                                     000000
        '!I                  C
a                  Cl                0 00
         ,;,                 Q




                                                                   contents
p
                     C
                              er O 0
          0              u                 0
    Q           (I
                         o'°
        Cl           6        00
               ,:,       0
                     0
                              00
                         0           Q
                                  Oc:,


                                                                                                                  Meet LEAD
                                                                                                                  • Purpose .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .    2
                                                                                                                  • Mission  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .   2
                                                                                                                  • Contact Us .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .       2
                                                                                                                  • We Are Your Resource  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .              3

                                                                                                                  Get Involved!: Student Organizations at SF State
                                                                                                                  • Join a Student Organization .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 4
                                                                                                                  • Start a New Student Organization  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 4
                                                                                                                  • Registration and Benefits  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 5
                                                                                                                  • Changes to Organizations .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 5
                                                                                                                  • Guidelines for All Student Organizations .  .  .  .  .  .  .  .  .  .  .  .  . 6
                                                                                                                  • Faculty/Staff Advisors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 8

                                                                                                                  Conduct
                                                                                                                  • Policies .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 9
                                                                                                                    Standards for Student Conduct  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 9
                                                                                                                    Non-Discrimination .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 9
                                                                                                                    Hazing  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 9
                                                                                                                    Alcohol and Illegal Drugs .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 11
                                                                                                                    Campus Time, Place and Manner .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 12
                                                                                                                  • Student Organization Misconduct .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 12
                                                                                                                    Collective Responsibility .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 12
                                                                                                                    Student Organization Hearing Panel  .  .  .  .  .  .  .  .  .  .  .  .  .  . 12

                                                                                                                  Planning Events
                                                                                                                  • Event Policies .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 13
                                                                                                                  • Types of Events .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 16
                                                                                                                    Rallies/Demonstrations and Counter Demonstrations .  .  .  .  . 17
                                                                                                                  • Reserving Space .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 17
                                                                                                                    Outdoor Venues .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 17
                                                                                                                    Indoor Venues .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 19
                                                                                                                  • Publicity .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 22
                                                                                                                  • Event Planning Checklist .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 27

                                                                                                                  Making Money: Fundraising
                                                                                                                  • Fundraising Policies .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 29
                                                                                                                  • Funding Sources .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 29
                                                                                                                  • Banking .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 31

                                                                                                                  LEAD University Partners  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 32

                                                                                                                  Notes .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 34

                                                                                                                  Additional Event Planning Checklist .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 35
    Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 38 of 90
2




                       Meet LEAD
                       The staff of LEAD (Leadership, Engagement, Action, Development) welcomes
                       you.  Being a student leader is an incredible developmental experience and
                       with it comes numerous responsibilities.  This handbook, as well as LEAD staff
                       and resources, are available to support student leaders in achieving success
                       with their student organization at San Francisco State University. 




                                   mission                  LEAD (Leadership, Engagement,
                                                            Action, Development) is a center
                                                            for student leadership and campus
                                                            activities. We suppor t SF State stu-
                                                            dents, faculty and staff by providing
                                                            leadership development programs,
                                                            student organization resources, and
                                                            event coordination and consulta-
                                                            tion. LEAD facilitates transformative
                                                            learning and student engagement,
                                                            developing strong leaders and con-
                                                            scientious citizens within SF State’s
                                                            diverse community and beyond.




          contact us: http://www.sfsu.edu/~lead/about.html
                                                a
                                                                   . .. .
                                      •           .
                                               a . a
                                                                                               a
                                                                                                   0
                          ~
                                        . a 4:18-cv-04662-YGR
                                      Case                    Document 47 Filed 05/28/19 Page 39 of 90
                                                                               D


                          t
                                  .
                                  a
                                                .              a           a       0
                                                                                       D
                                                                                           a
                                                                                                u 0
                                                                                                   D
                                                                                                       i
                                                                                                                                                                                                                                                                3

             •                                  a          0           " D""                   O 0

             ".      a            D
                                                           "
                                                                       [ii
                                                                               a a
                                                                                       O
                                                                                           oo (
             ..
                                            0                          0

     "
                                  a
                                                Q
                                                          a
                                                           D Q
                                                                         oO
                                                                               o □ o
                                                                                       0                                                                                                                  .




                                                                                                                                                                                                                                                               meet lead
     a
                 •            ~
                                      D
                                          ...   -c,
                                                      0
                                                               u
                                                                   00
                                                                                   0

                                                                                                            we are                                                                                  . •.
                                                                                                                                                                                                       D         a




                                                                                                                                                                                                   " . .. .
                                                                                                       your
                     a-

  .• . " "
 a
                                                D          Cl            00
                                                     ..,                  0
                                                                                                                                                                                                           -:,           a

 . ...   a
                     ~            a
                                      "'
                                                o          o ooO
                                                                   0

                                                                                                                                                                                                   a       a
                                                                                                                                                                                                                         .
                                                                                                           resource
                          ~
                                      D               D              0
                 a                                  ,.,        -ti,.., 0                                                                                                                                             0




                                                                                                                                                                                                                 a




Leadership Workshops/Trainings                                                                                 Web Resources
LEAD provides a variety of leadership training and                                                             LEAD is continually developing comprehensive
informational workshops for student leaders. Work-                                                             web resources in an attempt to be available to stu-
shops are provided annually, with numerous trainings                                                           dents 24 hours a day, 7 days a week. The web includes
occurring throughout the academic year. Workshops                                                              student organization listings, online forms, funding                                                             we can
cover a variety of topics to best support student lead-                                                        resources, event planning checklist and much more.                                                                help
ers. We recommend having several members attend                                                                Please visit http://www.sfsu.edu/~lead  for information                                                          you with:
and bring the information back to the organization.                                                            updates and student leader resources.
                                                                                                                                                                                                                                event planning
For a list of workshops/trainings, please visit http://                                                                                                                                                                         • Event Registration and
www.sfsu.edu/~lead/leadership/workshops.htm.                                                                                                                                                                                      Approval
                                                                                                               Student Organization Handbook                                                                                    • Major Campus Events
                                                                                                               This handbook is a guide for student leaders, provid-                                                            • Rallies and Protests
                                                                                                                                                                                                                                • Political Activities
Leadership Symposium                                                                                           ing detailed information regarding event planning,                                                               • High Profile Speakers
This event is an opportunity for SF State leaders                                                              University policy and resources. The handbook is                                                                 • Welcome Days
                                                                                                                                                                                                                                • SF State Fair
to connect with each other, build partnerships and                                                             available in PDF version online at  http://www.sfsu.
                                                                                                                                                                                                                                • Greek New Member
develop leadership skills. This event is a campus-wide                                                         edu/~lead/conduct/handbook.htm.                                                                                    Welcome
conference style program open to all SF State stu-                                                                                                                                                                              fundraising
dents regardless of any prior leadership experience.                                                                                                                                                                            • Funding Advice
                                                                                                               University Partners                                                                                              • Student Organization
For more information, please visit http://www.sfsu.                                                            LEAD works in collaboration with various University                                                                Fundraising
edu/~lead/leadership/symposium.htm.                                                                                                                                                                                             • Benefit Fundraisers
                                                                                                               departments to best support student organizations. 
                                                                                                                                                                                                                                • Vendor Fundraising Program
                                                                                                               For a list of LEAD University Partners, please see page                                                          • Food Sales
Student Leader Orientations                                                                                    32 or visit http://www.sfsu.edu/~lead/html/resources/                                                            student leader resources
The introductory leadership workshops educate                                                                  partner.htm.                                                                                                     • Leadership Training
                                                                                                                                                                                                                                • Online Student Organiza-
new student leaders regarding resources, University                                                                                                                                                                               tion Directory
policies and procedures, and connect groups with                                                                                                                                                                                • Student Organization

                                                                                                                                             -.-....
                                                                                                                                     .........
                                                                                                                                                                                                                                  Registration



                                                                                                                                                   .........
other departments to best assist them in their roles as
                                                                                                                               .............
                                                                                                                               ....  .          .     - ..
                                                                                                                                                  .....
                                                                                                                                                   --                                                                           • LEAD Advisors
student leaders. For a list of orientation dates, please
http://www.sfsu.edu/~lead/org/orientation.htm.                                                                                   ...                             ,
                                                                                                                                                                     .
                                                                                                                                                                                                                                • Student Leader
                                                                                                                                                                                                                                  Orientations
                                                                                                                                                                                                                                • Information and Training
                                                                                                                                                                                                                                  Workshops
LEAD Advisors                                                                                                            come visit us!                                                                                         • Student Activism
                                                                                                                                                                                                                                • Student Organization
All student organizations have a LEAD advisor by pri-                                                                                      206 Student Services Building                                                          Advocacy
                                                                                                                                                                                                                                • LEAD University Partners
mary group category. Each professional staff member                                                                                                             (415) 338-2171
                                                                                                                                                              (415) 338-2172 fax                                                space
provides important information to student organiza-
                                                                                                                                                                                                                                • Malcolm X Plaza Scheduling
                                                                                                                                                   http://www.sfsu.edu/~lead
tions through their expertise in the areas of event                                                                                                                                                                             • Main Lawn Area Scheduling
                                                                                                                                                    Hours: Monday - Friday,                                                     • Facilitate Classroom
planning, leadership training and University policy. 
                                                                                                                                                     8:00 a.m. to 5:00 p.m.                                                       Scheduling


                                                                                                                                .-..... .............. . .
Student leaders are encouraged to stop by LEAD to                                                                                                                                                                               • Space Scheduling Advice
meet with your advisor, keeping her/him informed                                                                               1111'   •       •         •   •                  •   .....




regarding upcoming programs and events so we can                                                                           •      •        •       Iii       • • _•• • , • • •_ • •   ■   •   II


best support you in your planning.
                                                                                                                                                                                                                             ••••••••••••••••••••••••••••
                                                                                                                                                                                                                             ••••••••••••••••••••••••••••
                                                                                                                                                                                                                             ••••••••••••••••••••••••••••
                                                                                                                                                                                                                             ............................
                                                                                                                                                                                                                             ............................
                                                                                                                                                                                                                             ............................
                    Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 40 of 90                                 D       "


                4                                                                                                       •       9
                                                               •   •   D
                                                                                           0            D
                                                                                                            O   0
                                                                       n       •
                                                                   D       0


                                                                                                    •
get involved!




                                                  Get Involved!
                                                  Student Organizations
                                                  at SF State
                                                  Student organizations are at the center of activity at San Francisco State University,
                                                  providing events, educational programs and service to the campus and local
                                                  community. LEAD (Leadership, Engagement, Action, Development) welcomes
                                                  students at SF State to get involved in student life on campus through the over 220
                                                  student organizations registered each academic year.




                            Join a Student Organization                                   consider establishing a Greek organization.  To start
                            SF State offers a wide variety of student organizations       the process, you will need to meet with the Fra-
                            on campus. To find and participate in an existing orga-       ternity/Sorority Council, and provide a proposal of
                            nization, locate a current organization at http://www.        intent to the Greek Advisor and Director of LEAD. 
                            sfsu.edu/~lead/html/organization/org_list.htm and             For more information regarding the Fraternity/Soror-
                            contact via email or visit LEAD (105 Student Services         ity Council, email fsc@sfsu.edu. Questions regarding
                            Building). If your specific interest is not represented       the University process for Greek organizations can
                            with the current organizations listed, you may be able        also be directed to the Director of LEAD, 105 SSB or
                            to establish your own student organization (see Start         lead@sfsu.edu.  
                            a New Student Organization). 

                                                                                          New Student Organization Registration
                            Start a New Student Organization                              New student organizations seeking University recog-
                            LEAD welcomes students wishing to submit a                    nition should contact 415.338.2174 to set up a meet-
                            proposal for creating a new student organization at           ing to discuss their proposal and registration process. 
                            SF State. Developing and establishing a new student           The Spring registration deadline is March 8.
                            organization on campus assists in developing life-long
                            leadership skills. You will want to become familiar with
                                                                                          Re-Registering
                            the LEAD handbook (see Steps to Create a New Stu-
                                                                                          Your Student Organization
                            dent Organization) in order to complete the process
                                                                                          All student organizations are required to re-register
                            for possible University approval.
                                                                                          with the University each fall semester by September
                                                                                          30, in order to be recognized as a student organiza-
                            Start a Greek Organization                                    tion at San Francisco State University. Meeting the
                            San Francisco State University provides a unique              deadline allows you to also meet the Associated Stu-
                            fraternity/sorority system represented by the Frater-         dents Incorporated funding schedule. Student orga-
                            nity/Sorority Council (FSC). There are approximately          nizations’ registration is valid for one calendar year,
                            30 Greek organizations representing a diversity of            ending September 30. Registration is an extensive
                            students and interests. These include both national           process and may require some time for forms to be
                            and local organizations. If your interest is not currently    processed, so please plan accordingly. For registration
                            represented within the Greek community, you may               materials please fill out the online form at http://www.
              Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 41 of 90
                                                                                                                   5




sfsu.edu/~lead/registration, or simply visit LEAD at




                                                                                                               get involved!
SSB 105 for assistance. 

Please Note: Registration does not imply that the Uni-
versity endorses positions or points of view espoused,
privately or publicly.


Student Organization Benefits
Besides the opportunity to develop personal leader-
ship skills, recognized student organizations receive
additional benefits:

• Use of the University facilities at low to no cost
  basis (see page 17).
• LEAD professional services (see page 3).
• Participation in LEAD leadership training initiatives
                                                                                Avoid
                                                                                Common
  (see http://www.sfsu.edu/~lead/leadership/index.
                                                                                Mistakes
  html).
• Participation in the SF State Fair each semester                              • Officers must have a 2.0 GPA.  
                                                                                  Undergraduate students
• Use of audio visual and technical support.                                      must also be registered in at
• Right to request financial subsidy and other ser-                               least 6 units during their term
                                                                                  of office.  Graduate students
  vices from Associated Students Incorporated (ASI)                               must be enrolled in at least 3
  (see page 29).                                                                  units during term.

• Utilization of publicity resources on campus                                  • The student organization is
  (see page 22).                                                                  responsible for finding a fac-
                                                                                  ulty/staff advisor. Advisors
• SF State Web/Email account for the organization at
                                                                                  can be part-time/full-time
  no cost (see page 24).                                                          faculty or staff. Select an
• Opportunity to open an organization bank                                        advisor who has a genuine
                                                                                  interest in your organiza-
  account at Patelco Credit Union on campus (see                                  tion and is familiar with the
  page 31).                                                                       operation of the University.

• Conduct fundraising events on campus                                          • Each organization must have
  (see page 30).                                                                  a minimum of five members,
                                                                                  including two officers (a
• Exposed to leadership & networking opportunities.                               president and financial
• Use of an on-campus mailbox (see page 25).                                      officer).  The president
                                                                                  and financial officer must
                                                                                  attend a Student Leader
Notify LEAD of Organization Changes                                               Orientation in order to be
                                                                                  recognized. For the Student
Student organizations are required to update registra-                            Leader Orientation dates
tion status each time new officers are elected. LEAD                              please visit http://www.sfsu.
                                                                                  edu/~lead/org/orientation.
requires written and signed documentation by the
student organization president in order to implement
the following changes:
                                                                            ••••••••••••••••••••••••••••
                                                                            ••••••••••••••••••••••••••••
                                                                            ••••••••••••••••••••••••••••
                                                                            ............................
                                                                            ............................
•   Change of officers’ names.                                              ............................
•   Name of the organization.
•   Changes to the constitution.
•   Email/Web account changes.
•   Adding/Deleting organization information.
                                                                                                                              a
                                                                                                                                                . .. . .                     a

                                                            .
                Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19    . 0 a 42 of 90
                                                          • • a a a Page                                ~


    6                                                                                                         a                                                              a
                                                                                                     t
                                                                                                              0
                                                                                                                                  "'
                                                                                                                                            a           a
                                                                                                                                                                    " u 0D
                                                                                                                                                                                       D
                                                                                                                                                                                                I
                                                                                        •                                     a         0           " ""        a o o 0
                                                                                                a
                                                                                                    .         a
                                                                                                                                        "
                                                                                                                                                    [ii
                                                                                                                                                                ;J a o o (




                                                                                                                                                                                                    Gui
                                                                                        "                                 0                         0

                                                                                ".                   a
                                                                                                              a
                                                                                                                              Q
                                                                                                                                       0
                                                                                                                                        D Q
                                                                                                                                                                o □ o
                                                                                                                                                                        0
get involved!




                                                                                                                                                      oO
                                                                               • •                       ~
                                                                                                                  D
                                                                                                                        ,..   .., u                             0
                                                                                                a-
                                                                                                                                   0             00
                                                                            a

                                                                             ..     0                        ,a               D         Cl            00
                                                                                                                                                       0
                                                                            . ... "                                                             0
                                                                                                                                  L;,
                                                                                                                   "'
                                                                                                ~
                                                                                                             a                D         O             00
                                                                                    a                                              D             Cl
                                                                                                        ~           D
                                                                                            a                                               -ti       00
                                                                                                    a             I!,
                                                                                                                              D
                                                                                                                                  "o                0
                                                                                                                                                     o Oo
                                                                                •
                                                                                        .
                                                                                        0


                                                                                                        oaooc
                                                                                                             Q

                                                                                                                              Q
                                                                                                                                        Cl
                                                                                                                                                  I.J
                                                                                                                                                       0 00


                                                                                        . •. . . .
                                                                                                             ~                         I)
                                                                                                                              ~                     0           Q       0 Co 0
                                                                                                                                        0            D          0       Q         C        r,

                                                                                              . .
                                                                                            • • •                                            a
                                                                                                                                                          I!,       a        C,        0
                                                                                                                                                                                                (



                                                                                                  .... • • .•                                                                     I)           [I
                                                                                                                                                                         ~

                                                                                                                                                                                           0

                                                                                                                              "                                 n
                                                                                                                                                                                   0




                        LEAD’s goal is to help you enrich your University experience through student organizations, leadership development
                        and event planning, while also ensuring the health and safety of your members and the SF State community.To assist
                        in ensuring student organization success, the following guidelines must be followed by all student organizations:



                        • Student organizations must abide by all University                        • Student organizations may not use the name of
                          policies, and local, state and federal laws.                                the University off-campus.

                        • The organization must have a clear purpose. The                           • Student organizations must manage organization
                          purpose must fall within federal and state law, as                          funds wisely and ethically.
                          well as University policy and Risk Management
                          expectations.                                                             • A student organization must have a core group
                                                                                                      of five SF State students to start an organization. 
                        • Title 5, section 41500 of the California Code of                            These individuals serve as the authorized repre-
                          Regulations and SF State University policy require                          sentatives of the organization, bearing ultimate
                          student organizations’ voting membership be open                            responsibility for the organization and its activities. 
                          only to registered students of San Francisco State                          They accept responsibility of staying informed
                          University.  SF State faculty, staff and administrators                     about, following and disseminating University poli-
                          may participate in student organization activities,                         cies, guidelines and procedures. 
                          but are not considered voting members. 
                                                                                                    • Organizations must have a minimum of 2 officers,
                        • Consult early and often with LEAD and University                            a President and Financial Officer. Please note that
                          partners when planning major, unusual or poten-                             the President and Financial Officer cannot be the
                          tially risky events.                                                        same individual. 

                        • The name of the University, abbreviation or logo                          • All officers must have a minimum 2.0 GPA.  Under-
                          may not be used as part of a student organization’s                         graduate students must also be registered in
                          name or logo. For exception to this policy a                                at least 6 units during their term of office.  Gradu-
                          request must be provided in writing to the LEAD                             ate students must be enrolled in at least 3 units
                          Director’s attention. Student Organizations may                             during term.
                          indicate that their respective organization resides
                          at San Francisco State University, i.e. Culinary Club                     • The president and financial officer must attend
                          at SF State. The name should reflect the type of                            an orientation in order for the organization to be
                          student organization and clearly                                            recognized. Only officers who are listed on the
                          differentiate the club as a student organization                            form and attend an orientation will be able to do
                          and not a University department or program. The                             University business in the name of the organiza-
                          choice of language within the name should remain                            tion. It is the responsibility of the student organiza-
                          reflective of the University’s mission.                                     tion officers to disseminate the information to
               Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 43 of 90
                                                                                                                     7


                                                                                                               Q




i delines
                                                                                                               Q




                                                                                                                   get involved!
 for All
 Student Organizations


    their membership. For an orientation schedule      Additional Guidelines
    see http://www.sfsu.edu/~lead/org/orientation.     for New Organizations
    htm.                                               • A student organization needs to demonstrate
                                                         benefit to the campus community, not duplicat-
 • Student organizations must notify LEAD                ing services of another registered student
   regarding leadership transitions. Ensure smooth       organization and identify how they will achieve
   officer transition through training and keeping       sustainability over time.
   good records.
                                                       • Must meet with a LEAD advisor to discuss
 • Student organizations must provide LEAD               their organization proposal. Meetings can be
   with a current electronic and hard copy of the        scheduled by calling 415.338.2174.
   organization’s constitution at time of registra-
   tion (see http://www.sfsu.edu/~lead/html/faq/       Additional Guidelines
                                                         for Greek Organizations
   con_guideline.htm). Groups affiliated with a
   national organization must also submit the          • All Greek organizations, including the Frater-
   national constitution/bylaws.                         nity/Sorority Council (FSC), are to abide by the
                                                         same policies, procedures and guidelines as all
 • Student organizations must have a faculty/staff
                                                         student organizations. All Greek organizations
   advisor. Advisors can be part-time/full-time
                                                         are to complete the following additional steps
   faculty/staff. Select an advisor who is familiar
                                                         for recognition status:
   with the operation of the University. LEAD and
   auxiliary staff cannot serve as the faculty/staff   • Pay membership dues to the Fraternity/Sorority
   advisor.                                              Council each semester.

 • Faculty and staff advisors must attend or com-      • Attend scheduled FSC meetings.
   plete an online orientation (http://www.sfsu.
   edu/~lead/advisors/) in order for the student       • Provide a constitution and bylaws to FSC and
   organization to be registered.                        LEAD, as well as a copy of their affiliate national
                                                         organization’s constitution and bylaws for
                                                         approval.

                                                       • Attend mandatory Greek workshops/trainings.
                                                Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 44 of 90
       8
   get involved!




                                                        Faculty/Staff Advisors
                                                        Advisors serve an integral role in the development of
                                                        student leaders, establishing a partnership and building
                                                        a positive relationship with the student organizations
                                                        at San Francisco State University. Considering their
                                                        expertise and experience, the faculty/staff advisor can
                                                        often provide significant insights regarding student
                                                        organization issues (for example, goal setting, program
                                                        ideas, conflict resolution, feedback, continuity and
                                                        student organization advocacy). One of their most
                                                        important contributions is advising about organiza-
                                                        tional and interpersonal effectiveness, communica-
                                                        tion, and personal growth. It is through the aid of the
                                                        advisors that individual students develop their true
                                                        potential as leaders.

                                                        The faculty/staff advisor is selected by the student
                                                        organization. LEAD and auxilliary staff cannot serve
                                                        as faculty/staff advisors. The role of an advisor varies,
             Advisors                                   but it is always an important one. The advisor is a
             Website and
                                                        non-voting member and serves in an advisory role. 
             Resources
                                                        The scope of the student organization’s activities, the
             LEAD has designed an                       effectiveness of officers, the time commitments of the
             advisor’s website at http://               advisor and several other factors determine the level
             www.sfsu.edu/~lead/advisors/
             as a resource for all student              of involvement the advisor will have with the student
             organization advisors.  Please             organization.
             be sure to visit the site often.
             The faculty/staff advisor is               Advisors Orientation
             encouraged to contact LEAD
             at lead@sfsu.edu or 338-3888               Faculty/staff advisors are required to complete a
             for answers to any questions               mandatory orientation to assist them in their new
             or concerns. LEAD is always
             available to assist in any way             role. Until the advisor completes the orientation, the
             possible.                                  student organization will not be recognized/registered. 
                                                        In order to accommodate faculty/staff advisors’ sched-
                                                        ules, LEAD has designed an online orientation that can
                                                        be completed at http://www.sfsu.edu/~lead/advisors/. 


••••••••••••••••••••••••••••
••••••••••••••••••••••••••••
••••••••••••••••••••••••••••
............................
............................
............................
              Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 45 of 90
                         0
                                                                                                                                     9
                                                              .,   a   0             a


                                      a
                                          n
                                              a
                                                  ~


                                                          •                      .   6   a
                                                      a                          •




                                                                                                                                         conduct
                     Conduct
                     As members of the San Francisco State University community, students are
                     expected to act as good citizens, being held accountable for their actions as
                     individuals and/or organizations. Students should become familiar with all
                     University policies and expectations, and federal, state and local laws, to best
                     serve the campus community and uphold strong individual and group conduct.




 Policies                                                              for the California State University and should be con-
                                                                       tacted for further information at 415-338-2032. (For
                                                                       additional information visit http://www.sfsu.edu/~lead/
Standards for Student Conduct
Title V, 41301                                                         conduct/policies.htm).
The University is committed to maintaining a safe and
healthy living and learning environment for students,                  Non-Discrimination
faculty and staff.  Each member of the campus com-                     As a condition of recognition, all student organizations
munity must choose behaviors that contribute toward                    must comply with the California State University’s
this end.  Student behavior that is not consistent with                Non-Discrimination Policy:
the Student Conduct Code is addressed through
                                                                       No campus shall recognize any fraternity, sorority,
an educational process that is designed to promote
                                                                       living group, honor society, or other student organiza-
safety and good citizenship and, when necessary,
                                                                       tion that discriminates on the basis of race, religion,
impose appropriate consequences.
                                                                       national origin, ethnicity, color, age, gender, marital
Student Responsibilities                                               status, citizenship, sexual orientation, or disability. The
Students are expected to be good citizens and to                       prohibition on membership policies that discriminate
engage in responsible behaviors that reflect well                      on the basis of gender does not apply to social frater-
upon their University, to be civil to one another and                  nities or sororities, or to other university living groups.
to others in the campus community, and contribute
positively to student and University life.                             Hazing
                                                                       The State of California and San Francisco State Uni-
Students or applicants for admission, who display inap-
                                                                       versity have expressly and repeatedly asserted their
propriate conduct, including cheating and plagiarism,
                                                                       opposition to hazing and pre–initiation activities which
may be subject to disciplinary action as provided in
                                                                       do not contribute to the positive development and
Title 5, California Code of Regulations. Any student
                                                                       welfare of new members. Whether on or off campus,
may be expelled, suspended, placed on probation
                                                                       planned or spontaneous, California law makes it a
or given a lesser sanction for discipline problems. 
                                                                       criminal offense for anyone to participate in hazing. 
The Student Judicial Affairs Office, housed in the Vice
                                                                       Students are entitled to be treated with consideration
President for Student Affairs Office, is responsible for
                                                                       and respect. No individual shall perform an act that is
administering the Student Disciplinary Procedures
          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 46 of 90
10




                                                                                    “haze” do not include customary athletic, fire
conduct




                                                                                    department, police department, military, or quasi-
                                                                                    military training, conditioning, or similar events or
                                                                                    activities.

                                                                                 (c) Any person who hazes or conspires to par-
                                                                                    ticipate in hazing is guilty of a misdemeanor
                                                                                    punishable by a fine of not less than one hundred
                                                                                    dollars ($100), nor more than five thousand
                                                                                    dollars ($5,000), or imprisonment in the county
                                                                                    jail not to exceed one year, or by both fine and
                                                                                    imprisonment.

                                                                                 (d) Any person who hazes or conspires to partici-
                                                                                   pate in hazing which results in death, great bodily
                                                                                   injury, or great psychological injury is guilty of a
                                                                                   felony punishable by imprisonment in the state
                  likely to cause physical, psychological or social harm to        prison.
                  any other person within the University community on
                  or off campus.                                                 (e) An organization is guilty of violating subdivisions
                                                                                    (b) or (c) if the organization’s agents, direc-
                  The following actions are expressly forbidden: (a)                tors, trustees, managers, or officers authorized,
                  physical abuse, commonly known as hazing, including,              requested, commanded, encouraged, participated
                  but not limited to, paddling, slapping, kicking, choking,         in, ratified, or tolerated the hazing.
                  scratching, exposure to extreme water temperatures
                  (i.e. cold or hot showers), and consumption and/or             (f) The implied or expressed consent of the person
                  ingestion of any substance or beverages that are of                or persons against whom the hazing was directed
                  such a type or in such quantity as to be harmful; (b)              shall not be a defense to any action brought
                  excessive mental stress, including, but not limited                under this section.
                  to, placing of prospective members of a group or
                                                                                 (g) This section does not apply to the person against
                  organization in ambiguous situations which lead to
                                                                                    whom the hazing was directed.
                  confusion and emotional stress; and (c) verbal abuse,
                  including, but not limited to, shouting, screaming, or         (h) This section shall not, in any manner, limit or
                  use of derogatory, profane or obscene language.                   exclude prosecution or punishment for any other
                  Defining Hazing and Consequences                                  crime or any civil remedy.
                  • SEC 3.245.6
                                                                                 (i) The person against whom the hazing is directed
                    (a) This section shall be known and may be cited
                                                                                     may commence a civil action for injury or dam-
                       as “Matt’s Law” in memory of Matthew William
                                                                                     ages, including mental and physical pain and
                       Carrington, who died on February 2, 2005 as a
                                                                                     suffering that results from the hazing. The action
                       result of hazing.
                                                                                     may be brought against any participants in the
                   (b) As used in this section “hazing” or “haze” is                 hazing, or any organization whose agents, direc-
                     conduct which causes, or is likely to cause, bodily             tors, trustees, managers, or officers authorized,
                     danger, physical harm, or personal degradation                  requested, commanded, encouraged, participated
                     or disgrace resulting in physical or mental harm                in, ratified, or tolerated the hazing. If the organiza-
                     to another person in the course of the other                    tion is a corporation, whether for profit or not,
                     person’s preinitiation into, initiation into, affiliation       the individual directors of the corporation maybe
                     with, holding office in, or maintaining member-                 held individually liable for damages.
                     ship in any organization. The terms “hazing” or
              Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 47 of 90
                                                                                                                                                              11




• University Consequences for Hazing                         Illegal Drugs




                                                                                                                                                           conduct
  Should the University become aware of such abuses          The sale, manufacture, distribution, use, or possession
  on the part of the student organization or any of its      of illegal drugs is against San Francisco State University
  members, the University will immediately suspend           policy. This policy applies equally to all administrators,
  the organization indefinitely pending the results of       faculty, staff and students. 
  the University’s internal investigation. The organi-
                                                             University Administrative Sanctions for Violation of the
  zation/group will also be referred to the District
                                                             Illegal Drug Policy
  Attorney’s Office. In the event the charges are
                                                             The manufacture, use or possession of illegal drugs by
  substantiated, the University will invoke appropriate
                                                             a member of the University community will normally
  corrective action against the individuals as well as the
                                                             result in either probation, suspension from, or sever-
  individual group or organization involved.
                                                             ance of, the relationship with the University. Sale or
  For addtional information, visit http://www.sfsu.          distribution thereof will normally result in severance
  edu/~lead/conduct/policies.htm#hazing                      of the relationship with the University. This policy            Campus
                                                             applies within or upon the grounds, buildings or any            Resources
                                                             other facilities of the University or at University spon-       It is also the intent of this
Alcohol and Illegal Drugs                                                                                                    policy to encourage the use of
                                                             sored activities off-campus. Penalties for possession
San Francisco State University expects the campus                                                                            campus counseling resources.
                                                             off-campus at a non-University sponsored activity will          Students should be referred to
community as well as external groups to be aware of
                                                             be considered, if the amount of possession is consid-           the following:
all state and local laws with reference to possession,
                                                             ered sufficient for intent to sell. 25602                       Counseling and
serving and consuming of alcohol; to inform decisions                                                                        Psychological Services, SSB
about alcohol and drug use; and to be responsible for        Organization Accountability                                     208, 338-2208

the consequences of those decisions.                         Violations of the alcohol and drug policies may result          CEASE, SSB 205,
                                                                                                                             338-1203
                                                             in student organization privileges being revoked,
Current California Law-Alcohol
                                                             including recognition.  Any alleged violation will be           Student Health Center,
Every person who sells, furnishes, gives or causes to                                                                        338-2754
be sold, furnished or given away, any alcoholic bever-
age to any person under the age of twenty-one years            lean Health ,..,.
is guilty of a misdemeanor. (California Business and          ay, April 18                                                ••••••••••••••••••••••••••••
                                                                                                                          ••••••••••••••••••••••••••••
Professions Code, 25658)
                                                                                                                          ••••••••••••••••••••••••••••
                                                                                                                          ............................
                                                                                                                          ............................
                                                              PM       @ t11e Quad                                        ............................
Every person who sells, furnishes, gives, or causes to
be sold, furnished or given away, any alcohol bever-
age to any habitual or obviously intoxicated person
is guilty of a misdemeanor. (California Business and
Professions Code, 25602)

Student Organization Sponsored
On-Campus Events
Alcohol service is not permitted at student organiza-
tion sponsored events on the SF State campus or any
related properties. 

Off-Campus Events
Student organizations should not serve alcohol at
events off campus.
          Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 48 of 90
12




                  reviewed and based on initial investigation, forwarded     Student Organization Hearing Panel
conduct




                  to the Student Organization Hearing                        The Student Organization Hearing Panel (SOHP) was
                  Panel or appropriate University official(s) for review     founded to investigate and review allegations of viola-
                  and possible sanctioning. Written                          tions of University policies and law by student orga-
                  documentation will be placed in the student                nizations. SF State is a learning community in which
                  organization’s file and notification will be forwarded     student organizations play a valuable role. As part of
                  to Judicial Affairs.                                       this role, student organizations must fully recognize
                                                                             their responsibilities as well as their rights and privi-
                  Campus Time, Place & Manner Policy–                        leges. SOHP was developed to ensure that matters of
                  Executive Directive #89-13                                 student organization conduct are handled consistently
                  All use of University properties and services by           and fairly, and that they are resolved in accordance
                  registered student organizations must comply with          with the educational purpose of the University. 
                  applicable campus time, place and manner regula-
                                                                             Filing a Complaint
                  tions. (For the complete policy visit http://www.sfsu.
                                                                             Complaints against registered student organizations
                  edu/~ppg/exeord.html).
                                                                             may be filed by anyone, but must be in writing, signed,
                                                                             dated and submitted to the Director of Student Pro-
                                                                             grams and Leadership Development. These complaints
                   Organization Misconduct                                   must be submitted within 7 business days of the
                                                                             alleged infraction. LEAD staff and University officials
                  Student organization members are expected to               may also initiate direct referrals upon witnessing pos-
                  follow the Student Conduct Code and all University         sible violations by student organization representatives.
                  policies and procedures for student organizations.  In
                  situations of collective responsibility, where organiza-   Corrective Actions
                  tion members break policy and/or law, the organiza-        Corrective Actions may include, but are not limited
                  tion may be held accountable for members’ actions.         to, a letter of warning, censure, probation, suspension,
                                                                             or revocation of the organization’s recognition. Each
                                                                             disciplinary measure is dependent on the severity of
                  Collective Responsibility
                                                                             the violation.
                  It is expected that each organization will establish
                  and enforce policies to achieve responsible group          For more information regarding SOHP procedures
                  governance. While members may be held account-             visit the LEAD website at http://www.sfsu.edu/~lead/
                  able for their actions individually, corrective actions    conduct/hearing.htm.
                  may also be imposed upon an entire organization
                  for individual members’ actions when the behavior is
                  inconsistent with SF State policies. Student organiza-
                  tions may be held accountable if a substantial number
                  of organization members (3 or more) or officers (2
                  or more) participate in or are aware, in advance, of
                  the intended misconduct and fail to take appropri-
                  ate steps to prevent it from taking place. Each case
                  will be reviewed by LEAD and may be forwarded to
                  the Student Organization Hearing Panel. Problems
                  with individual members may also be referred to the
                  University Judicial Affairs Office (SSB 403) for review
                  (see Standards for Student Conduct, page 9).

                  For more information and examples of Collective
                  Responsibility visit http://www.sfsu.edu/~lead/con-
                  duct/collective.htm.
              Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 49 of 90
                          0
                                                                                                                                  13
                                                                .,   a   0            a


                                        a
                                            n
                                                a
                                                    ~


                                                            •                     .   6   a

                                                                                  •




                                                                                                                                   planning events
                                                        a




                      Planning Events
                      San Francisco State University is a community of over 30,000 students from
                      diverse backgrounds. Student organizations coordinate and provide an array of
                      events and programs for the campus. The following information and policies are
                      provided to assist student organizations with successful event coordination and
                      implementation.




 Event Policies                                                          • Count and deposit money immediately following
                                                                           the event.
Advertising Your Event                                                   • If you are expecting larger sum of cash, contact
Student organizations may not advertise their                              University Police Department to discuss possible
event until:                                                               security needs (338-7200).

• Approval is given by LEAD.                                             Contracts
• The room reservation is confirmed.                                     • Student organizations cannot enter a contract using
                                                                           SF State’s name and/or representing the University.
(For publicity resources see page 22)
                                                                         • Before signing any contract, be sure you have read
                                                                           all its previsions and understand what you and the
Alcohol – See page 11                                                      other party are agreeing too. Your signature on an
                                                                           agreement, even if signed on behalf of a student
Campaigning
                                                                           organization, means that you as an individual could
Campaigning for candidates who are running for city,
                                                                           be held personally liable for any legal or financial
state or federal political office, whether in person or on
                                                                           issues that may arise.
leaflet, is prohibited as a part of any classroom activity
                                                                         • Seek advice from LEAD if you are unsure about
or other academic program. Time shall not be provided
                                                                           any term or condition in the agreement.
to representatives of any political candidate during
                                                                         • Make sure the event is approved and facility
regularly scheduled classes or under other circum-
                                                                           reserved prior to signing a contract.
stances where access to students is made possible by
                                                                         • Do not commit yourself or your organization to
their attendance of regular academic functions.
                                                                           an arrangement until the agreement is in writing. 
                                                                           (Verbal agreements can be legally binding.)
Cash Handling                                                            • Be sure any attachments, exhibits, appendices, etc.,
If your organization is handling cash at your event,                       mentioned in the contract are attached to the
please follow these guidelines:                                            document you sign.
                                                                         • Do not pay for services or products before they
• Use a secured or locking cashbox.
                                                                           are received. 
• Always have at least two responsible individuals
                                                                         • Do not pay by cash or personal check.
  handling cash.
                  Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 50 of 90
14




                          Copyright                                                  Event Planning/Approval
planning events




                          All media in the SF State library including Hollywood      To assist in ensuring safe and successful event planning,
                          features, foreign features, instructional programs and     the organization must keep in mind the following
                          other similar titles may be used only in authorized        policies:
                          SF State courses with the instructor present or by
                          individual students and faculty members in viewing         • In order to do event planning a student organiza-
                          booths for regularly-scheduled class requirements.            tion must be currently registered with LEAD or
                          Media may not be copied by the staff of the Univer-           Club Sports. 
                          sity or “publicly performed” on the SF State campus        • All student organization sponsored events held
                          outside of a class, even though they are owned by             in SF State facilities must be initiated, planned and
                          the University. The copyright law requires a separate         implemented by SF State students.
                          license agreement to be obtained before libraries, stu-    • Student organizations are required to submit an
                          dent organziations, residence halls, and other campus         event application to LEAD at least ten business
                          groups may use these materials during non-classroom           days prior to the event.  For major events, more
                          activities or events, regardless of whether admission is      time may be needed so please plan accordingly
                          free or paid.                                                 and notify LEAD in a timely manner. 
                                                                                     • Events cannot be planned during finals period,
                          All materials in the library’s catalog—videotapes, vid-       including “dead week” (the week before final
                          eodiscs, DVDs and 16mm films of all subjects and cat-         examinations).
                          egories—are available to SF State faculty for SF State     • Organizations are responsible for informing their
                          use only. Copying of these materials or off-campus use        faculty/staff advisor regarding meetings, programs
                          at another institution, even in a classroom setting, may      and events.
                          be a violation of SF State’s purchase agreement.           • Sponsoring student organizations are responsible
                                                                                        for the conduct of their members, guests, speakers
                          For more information on copyright law, please see             and performers.
                          http://www.copyright.gov/.                                 • The sponsoring student organization must be
                                                                                        accessible throughout the entire event.
                          Co-sponsorship                                             • Other campus entities (i.e., Colleges, Departments,
                          Organizations working with off-campus sponsors of             Classes, Faculty & Staff) are required to follow the
                          events must follow a number of University policies:           LEAD policies and procedures for all events on
                                                                                        campus. In addition, other campus entities may also
                          • Student organizations must initiate, lead and make
                                                                                        be required to obtain approval from the Office of
                            all event decisions. Student organizations cannot
                                                                                        Special Events and Conferences.
                            be used to gain access to University facilities by an
                                                                                     • Rained out events may not be moved indoors to
                            off-campus organization.
                                                                                        the Cesar Chavez Student Center (CCSC).
                          • Events must directly support the group’s mission.
                                                                                     • Cancelled, rained out and no show event(s) do not
                          • Events must occur during the regular academic
                                                                                        automatically guarantee an additional date.
                            schedule.
                                                                                     • Cancelled reservation date(s) automatically revert
                          • All contracts and agreements must be in the name
                                                                                        to the venue’s scheduling office.
                            of the student organization.
                                                                                     • Exchange of dates between student organizations
                          • The student organization must conduct all adver-
                                                                                        and other campus entities is not allowed.
                            tising and promotion.
                          • Student organization representatives must be in          Fire
                            attendance at the event.                                 All student organization events incorporating the use
                                                                                     of fire require the approval of LEAD (Leadership,
                                                                                     Action, Engagement, Development) and Risk Manage-
                                                                                     ment. In addition, events utilizing candles require a drip
                                                                                     catch and a fire extinguisher at the site of the event.
              Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 51 of 90
                                                                                                                         15




Fireworks                                                  Sound Policy




                                                                                                                      planning events
The use of fireworks is illegal in San Francisco. Unless   The sound policy includes the following:
a pyrotechnician sets up the display and is present
during the event, no fireworks will be permitted.          • Amplified sound is permitted outdoors Monday
Student organizations must obtain approval from              through Friday between the hours of 12 PM and 2
LEAD, the Department of Public Safety, Office of Risk        PM in Malcolm X Plaza. 
Management and the Office of Environmental Health          • No amplification other than the Student Center
& Occupational Safety (EHOS).                                Sound System may be used for outdoor events.
                                                           • All amplifiers/speakers for amplified instruments
                                                             such as electric guitars, electric bass, and keyboards
Insurance
                                                             on stage, should be patched directly into the Stu-
Student organizations hosting events that pose
                                                             dent Center Sound System (SCSS). 
potential risks may be required to purchase insurance
                                                           • If particular amplifiers or speakers cannot be
for such events.  In some situations waivers may also
                                                             directly connected into the SCSS, or have an
be required.  Potential risk situations include, but are
                                                             independent volume control device, it will be
not limited to:
                                                             the responsibility of the student organization
• Large commercial events, such as concerts                  sponsoring the group and the performers playing
  and fairs                                                  the music, to not exceed the 75 decibel level
• Events with off-campus guests                              measurement.
• High risk physical activities                            • Technical services such as: sound system, turn-
                                                             tables, microphones and speakers, etc., must be
The Office of Risk Management, at 338-2362,                  reserved through the Cesar Chavez Student
will assist you in obtaining event insurance after           Center’s Production Services Office at 338-2730.
LEAD event approval. LEAD will send copies of the          • Before the event begins, student organizations
event application to the Office of Risk Management           must do a sound check with LEAD and
for review. Waivers are also available through Risk          the Student Center Sound Technicians to deter-
Management.                                                  mine the decibel reading. The sound check will
                                                             be at 11:50 am, or 10 minutes before the sched-
Nudity/Indecent Exposure                                     uled performance.
The California Penal Code, Section 314 states: Every       • Bands with amplified sound are restricted to Tues-
person who willfully and lewdly, either:                     days and Thursdays from 12:00pm to 1:00pm (the
                                                             lunchtime hour).
1.  Exposes his/her person, or the private parts
    thereof, in any public place where there are pres-
    ent other persons to be offended or annoyed
    thereby; or
2.  Procures, counsels or assists any person so to
    expose himself/herself or take part in any model
    art exhibition or to make any other exhibition
    of himself/herself to public view of any number
    of persons, such as is offensive to decency, or is
    adapted to excite to vicious or lewd thoughts or
    acts, is guilty of a misdemeanor.

Any student organization engaging in acts of nudity
or sponsoring an event with nudity involved may be
forwarded to SOHP for review.
                  Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 52 of 90
16




                          • LEAD may measure decibel levels at any time, to         organizations are not allowed to sponsor nor utilize
planning events




                              ensure sound is below 75 decibels. LEAD decibel       professional promoters and performers seeking
                              meters are the only equipment recognized for use      individual gains. All concerts are subject to approval
                              in determining appropriate decibel levels.            by the Director of LEAD and/or the Vice President for
                          • If sound is above 75 decibels, LEAD will notify the     Student Affairs.
                              student organization to reduce the level.  If sound
                              exceeds 75 decibels twice in a year, whether at a     Dances
                              single event or 2 separate events, the organization   Student organizations and campus organizations (i.e.,
                              may be forwarded to SOHP for review and pos-          alumni, community, department, etc.) may not reserve
                              sible corrective action.                              University facilities for dances publicized and open to
                                                                                    the public.
                          Summer and Winter Sessions
                          Due to reduced resources, the University does not         Film
                          approve student organization events during summer         Organizations sponsoring films must follow copyright
                          and winter sessions.  However, student organizations      law (see page 14).
                          may host regular meetings.

                                                                                    Fundraisers
                          Ticket Sales                                              Student organizations may raise money for their event
                          If your organization is hosting an event with an admis-   and operating needs through various fundraising
                          sion or ticket sales charge, please follow                activities. There are specific policies and guidelines for
                          these guidelines:                                         student organizations conducting fundraising activities.  
                                                                                    Please review the complete fundraising policies and
                          • Admission charges must be stated on your event
                                                                                    guidelines before planning your event (see page 29).
                            application when requesting approval
                          • Give consideration for rates you will charge
                            SF State students vs. non-students                      Off-Campus Events
                                                                                    The University assumes no responsibility or liability
                                                                                    for activities conducted by student organizations off-
                           Types Of Events                                          campus. However, the University has authority under
                                                                                    Section 41 301, Student Conduct, of Title 5 of the
                                                                                    California Code of Regulations. This section clarifies
                          Children/Youth Programs
                                                                                    the University’s authority for off-campus behavior
                          Student organizations sponsoring programs that
                                                                                    that includes students who are members of clubs and
                          include youth must notify LEAD early in their plan-
                                                                                    organizations. The Student Conduct Code sets the
                          ning process.  Working with youth requires different
                                                                                    standard of expected behavior and describes conduct
                          responsibility. LEAD will work with student organiza-
                                                                                    that is unacceptable and subject to discipline through
                          tions to provide resources to help ensure a safe and
                                                                                    the University’s disciplinary process (see page 9).
                          successful event.  Please note that waivers may be
                          required through the Office of Risk Management.
                                                                                    Outdoor Events
                                                                                    All outdoor events must be registered with the LEAD
                          Commencement Celebrations
                                                                                    no less than 10 business days prior to the event.  
                          Student organizations hosting commencement
                          celebrations (both on and off campus) must register
                          their event with LEAD.  Please keep in mind when
                          starting your planning that additional insurance may
                          be needed through the Office of Risk Management.


                          Concerts
                          The University encourages student organizations
                          to sponsor student concerts. However, student
               Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 53 of 90
                                                                                                                            17




All groups and individuals using outdoor venues must           to approval.




                                                                                                                         planning events
follow all outdoor event policies and procedures (see        • Facility reservation does not substitute for pro-
page 17–18).                                                   gram approval by LEAD.
                                                             • Athletic events may require a signed waiver of all
Speakers                                                       participants (see page 16).
Student organizations sponsoring speakers should             • Depending on the venue and size of event, LEAD
work closely with LEAD prior to making any verbal              may require a series of meetings with the student
or written agreements.  LEAD must be notified early            organization and other University Partners to
in the planning stages (prior to any verbal or written         ensure a successful event. 
agreement) of all major speakers to best support
student organizations in their planning.                     Cancellation Policy for Student
                                                             Organizations
                                                             • Provide written documentation of the need
Tabling
                                                               to cancel
All registered student organizations and departments
                                                             • Indoor events must provide at least 3 business
may set up tables in designated areas on campus to
                                                               days notification
educate the campus regarding the organization and
                                                             • Outdoor events must provide at least 7 business
upcoming events, raise organization funds (see page
                                                               days notification
30) and recruit new members.
                                                             • Groups canceling events without appropriate
                                                               notice to LEAD may influence future reservation
                                                               requests
 Reserving Space                                             • Without appropriate cancellation notice, fees may
                                                               apply for University Partners’ services
Student organizations have free access to various            • Upon receipt of the cancellation notice, LEAD will
campus facilities. Reserving the appropriate facility is a     inform appropriate University Partners
critical step in planning an event/program.

                                                             Outdoor Venues
Event Approval Expectations                                  In order to accommodate the large volume of out-
and Procedures
                                                             door requests LEAD encourages student organiza-
• Pre-planning of your event should commence one
                                                             tions to start their event planning early due to the
  to three months in advance. Ten working days are
                                                             limited availability of dates and locations. Keep in mind
  needed by LEAD to assess and process your event
                                                             that all events taking place on campus lawns require a
  request, so plan accordingly.
                                                             facilities work order, and may involve lawn protection
• No advertisement can be disseminated until event
                                                             costs.
  is approved by LEAD and reservation confirmed.
• Only currently registered student organization offi-       Reservation Procedures for All Outdoor Venues
  cers (officer must be named, have signed the orga-         Due to the high demand for Malcolm X Plaza and the
  nization registration form and attended Student            Quad during the academic year, the following guide-
  Leader Orientation) may request a reservation.             lines have been established to create a fair, equitable
• Student organizations may not reserve space for            and clear process for reserving these venues:
  off-campus entities.                                       • LEAD will start accepting requests from
• University colleges, departments, off-campus                   two weeks in May of each year for all organiza-
  entities and faculty may reserve indoor facilities             tions/departments hosting historical events in the
  through the Office of Special Events and Confer-               plaza and/or quad the following academic year
  ences. For more information call 338-6141.                     (fall dates).  A similar two week window will be
• Indoor facilities may be limited due to instructional          provided in November for spring dates. Historical
  activities.                                                    is defined as events that have been in existence for
• Additional fees (i.e. supervisory, custodial, insur-           at least 5 years. After the scheduling priority dates
  ance, public safety, etc.) may be required prior               in May have passed, all reservations are on a first
                              Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 54 of 90
18




                                           come, first served basis. (Please note no request     the review and approval of the Vice President of
planning events




                                           will be accepted between June 1 and August 1.)        Student Affairs.
                                       •   All other events (non-historical) are on a semester
                                                                                                 Main Quad Tabling Reservation Guidelines
                                           calendar and can begin putting in requests on
                                                                                                 Before setting up any table on campus, all student
                                           August 1 for the fall semester and December 1 for
                                                                                                 organizations and departments must reserve a desig-
                                           the spring semester. 
                                                                                                 nated space by securing a tabling permit from LEAD. 
                                       •   Only currently registered student organization
                                                                                                 Tabling permits are available starting each Thursday
                                           officers (named on the registration form and
                                                                                                 for the following week. 
                                           attended a Student Leader Orientation) can sub-
                                           mit requests for student organizations and depart-    Tables are available on a first come, first served basis
                                           ment faculty and staff with SF State identification   at CCSC. The tables are secured on loan, in exchange
                      \   ¥    I   I       can submit requests for departments.                  for a valid student ID.  Tables and chairs must be placed
                  '           .'       •   All requests are initially made with the LEAD
                                           through the Outdoor Event Request Form at
                                                                                                 on the cement, not on the grass areas. Tables must
                                                                                                 be returned the same day to the location where
                                           http://www.sfsu.edu/~lead/outdoor/.                   they were obtained. Groups not following the tabling
                                       •   All requests must be completed at least 10 busi-      guidelines may lose privilege to table on campus. 
                                           ness days prior to proposed event date.  However,     Additional tables for campus events may be reserved
                                           LEAD continues to work with student organiza-         from Facilities and Services Enterprises (http://www.
                                           tions with event planning pertaining to current       sfsu.edu/~plantops/).  Please note a delivery charge
                                           world events as they develop.                         will apply.
                                       •   All scheduling requests are on a first come, first
                                           served basis.                                         For additional information regarding tabling proce-
                                       •   If the outdoor venue is available for the date you    dures, visit http://www.sfsu.edu/~lead/eventplanning/
                                           requested, you will be notified by email within 3     tabling.htm.
                                           business days informing that the space has been
                                           held pending event application approval. 
                                       •   The LEAD advisor may request further informa-
                                           tion and/or a meeting to learn more about the
                                           event and resources needed to provide a safe and
                                           successful program.
                                       •   Groups reserving the plaza and canceling events
                                           without appropriate notice to LEAD (at a mini-
                                           mum 7 business days) will impact future reserva-
                                           tion requests.

                                       Additional Outdoor Policies
                                       • All campus entities wishing to have amplified
                                         sound at their event must adhere to the sound
                                         policy. (Amplified sound is allowed from 12:00
                                         to 2:00 p.m. only for registered Malcolm X Plaza
                                         events, see page 15).
                                       • No vehicles are allowed in the Plaza. 
                                       • Alcohol is not permitted in the Plaza.
                                       • Outdoor venues are closed to reservation during
                                         winter and summer sessions, as well as University
                                         observed holidays, breaks and closures.

                                       Please Note: Any deviation from the designated
                                       locations and/or sound policy (see page 15) requires
             Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 55 of 90
                                                                                                                                     19




                                                                                                                                  planning events
Indoor Venues


 Facilities Most Used by   Room                    Capacity   Description              Special Requirements
 Student Organizations


 Academic Classrooms       Various                 Various    Meeting Room, speakers   Reservations open the first couple
                                                                                       weeks of each semester following
                                                                                       academic course assignments



 Cesar Chavez              Rosa Parks D            25         Meeting Room             2 Standard setups available
 Student Center (CCSC)
                           Rosa Parks E            25         Meeting Room             2 Standard setups available


                           Rosa Parks F            25         Meeting Room             2 Standard setups available


                           Rack-N-Cue              50         Billiards and Games      Fees may apply


                           Jack Adams Hall         375        Conference Room          Fees may apply. Meeting with LEAD
                                                                                       partners often required. One scheduled
                                                                                       event per day. Must be reserved at least
                                                                                       4 weeks in advance


                           Rigoberta Menchu Hall   75         Conference               May be used maximum 3 times
                                                              and Reception            a semester. Only after 4 PM.


                           Meeting Room T-143      32         Meeting Room             2 Standard setups available. White
                                                                                       board/screen in room


                           Rosa Park A             35         Meeting Room


                           Rosa Park B             60         Meeting Room


                           Rosa Park C             35         Meeting Room


                           Rosa Park A-C           130        Meeting Room             3 standard setups


                           Conference Room         18         Conference Room          Furniture cannot be moved. Drop down
                           T-153                                                       screen/white board in room.



                           Conference Room         30         Conference Room          2 Standard setups available. Drop down
                           T-160                                                       screen/white board in room.
                                     Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 56 of 90
20
planning events




                  Facilities Most Used by   Room                 Capacity     Description                     Special Requirements
                  Student Organizations


                  Richard Oakes             ROMC T-142           N/A          Kitchen/Food Service            Multicultural focused programming
                  Multicultural Center                                        Facility T-142 ; Sink and
                  (ROMC)                                                      food preparation area for
                                                                              precooked food only.



                                            ROMC Adjacent        30-40        Meeting Room                    Multicultural focused programming
                                            Meeting Room T-143




                                            ROMC T-144           35-50



                  Creative Arts             Coppola Theatre      150          Video Projection                Requires approval of the
                                                                                                              Cinema Department


                                            McKenna Theatre      700          Largest auditorium              Very heavily booked


                                            Knuth Hall           322          Second Largest                  Requires approval of the
                                                                              Auditorium                      School of Music and Dance,
                                                                                                              Very heavily booked


                                            Little Theatre       250          Proscenium Stage                Requires approval of the
                                                                                                              Theatre Arts Department. 
                                                                                                              Very heavily booked


                                            Fine Arts Gallery    3,200        Exhibition Space                Requires approval of the Art
                                                                                                              Gallery Director


                                            Dance Studio 203     No seating   Dance rehearsal and             Requires approval of the School
                                                                              performance space with          of Music and Dance, no shoes
                                                                              retractable bleacher            are allowed in room



                  Seven Hills               Nob Hill             200          Banquet,Theatre, Reception,     Charges will apply
                  Conference Services                                         Classroom, and Boardroom


                                            6-Breakout Rooms     10           Meetings


                                            Coit Lounge          170-350      Banquet,Theatre, Reception,     Charges will apply
                                                                 Depending    Classroom, and Boardroom
                                                                 on event
              Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 57 of 90
                                                                                                                                                         21




                                                                                                                                                      planning events
  Facilities Most Used by       Room                      Capacity           Description                       Special Requirements
  Student Organizations


  Gymnasium                     Gym 100                   1,000 with         Sport Activities, Graduation      Charges may apply for supervisory or
  and Athletic Fields                                     bleachers          Ceremonies and Speaker            tarping fee
                                                                             auditorium.


                                Gym 100 (C & J)           Side Gyms          Side Gyms are primarily
                                                                             used as an annex to GYM
                                                                             100.


                                Gym 147                   400-500, no        Sports (low capacity for          Charges may apply for supervisory or
                                                          bleachers          spectators at sporting            tarping fees
                                                                             events), Speaker auditorium.


                                Tennis Courts             14 courts          12 full size courts & 2 singles


                                Maloney Field                                Outdoor sporting events


                                Cox Stadium                                  Outdoor sporting events




Reservation Procedures for                              Procedures for Reserving Indoor Venues
Indoor Venues                                           (not including Academic Classrooms)
Procedures for Reserving Academic Classrooms            1. Request space directly with venue to receive a
1. Student organizations can request academic                reservation request form (see pages 21-22 for
   classrooms (for meetings/speakers) at http://www.         specific locations).
   sfsu.edu/~lead/classroom/index.html or by visit-     2. Complete the appropriate event application form
   ing LEAD in Student Services Building 105. The            to be submitted to LEAD for approval.
   student organization will complete the classroom     3.   All event applications must be submitted to LEAD
   reservation form and submit to LEAD.                      no later then 10 working days prior to proposed
2. Once the classroom request form is completed              event date. (Please also note that an LEAD Univer-
   and approved, LEAD will forward the event appli-          sity Partners meeting may be needed before event
   cation to the Office of Academic Resources for            approval, depending on size and complexity of
   review of room availability and final approval.           the event.) For large events, student organizations
3. Within 10 days the student organization will be           should contact LEAD as soon as planning begins
   notified by LEAD of the status of the request via         to allow staff to best serve/support you in your
   email or phone.                                           planning.
                                                        3. Once the event is approved, contact  the venue for
Special Note: Classrooms are not available for reser-        confirmation of facility reservation.
   vation the first 2-3 weeks of each semester due to
   finalizing the class schedule.
                  Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 58 of 90
22




                          Requesting Cesar Chavez Student Center Space                Publicity
planning events




                          1. Requesting a room in the CCSC can either be
                             done by applying online at http://sfsustudentcenter.    One important factor in the success of a student
                             com/roomscheduling/ or visiting the CCSC sched-         organization event is the marketing strategies used to
                             uling office in T-123 or call 405-0723.                 publicize.  Below are several publicity options available
                                                                                     to you as recognized student organizations. 
                          Requesting Richard Oakes Multicultural Center Space
                          1. Submit Call for programs application at http://         Banners: Cesar Chavez Student Center
                             www.sfsustudentcenter.com/ROMC/.                        Mezzanine Railing
                                                                                     Banners advertising major programs and events are
                          Requesting Creative Arts Space                             popular and effective tools for advertising in the
                          1. Requesting Coppola Theatre, McKenna Theatre,            Cesar Chavez Student Center (CCSC). CCSC banner
                             Knuth Hall, Little Theatre, Fine Arts Gallery, and or   guidelines include:
                             Dance Studio 203.
                          2. Once the request is made you will be given a            • Only recognized student organizations, University
                             tentative reservation form and discuss any possible       departments, and programs may post banners.  
                             charges or fees.                                        • The banner must be for a specific event (e.g., meet-
                          3. Get LEAD Approval (see Procedures for Reserv-             ing, reception, speaker). (One banner per event.)  
                             ing Indoor Venues on page 21)                           • The date, time, and place of the event must be
                          4. Once the event is approved, return the approved           clearly marked on the banner. 
                             Event Application to Creative Arts room 129B for        • Philosophical or political statements are not per-
                             confirmation of room reservation.                         mitted.  General “welcome back” statements are
                                                                                       permitted for the first 10 days of each semester.
                          Requesting Seven Hills Conference Center Space             • Banners may be hung for 5 days before the event. 
                          1. Requesting Nob Hill, break-out rooms, or the              Each organization is responsible for removing its
                             Coit Lounge can be done online at http://www.             banner after 5 days or the student center staff will
                             sfsu.edu/~meetings/facilitieshills.html or                remove and recycle the banner. 
                             call 338-3972.                                          • All banners must be approved and date-stamped
                          2. Once the request is made you will be given a              by the Information Desk staff.  Banners without the
                             contract and possible charges or fees.                    date stamp will be removed. 
                          3. Get LEAD Approval.                                      • Banners must remain down for at least 7 days
                          4. Once the event is approved, return the approved           before they can be approved again.
                             Event Application to Seven Hills Conference Cen-        • Banners advertising ongoing Associated Students
                             ter for confirmation of room reservation.                 programs (e.g., EROS, Women’s Center, Legal
                                                                                       Resource Center, etc.) may be hung for one month
                          Requesting Gymnasium and Athletic Field Space
                                                                                       at the beginning of each semester.
                          1. Requesting Gym 100 (large) or Gym 147 (small)
                                                                                     • Organizations wishing to post a banner publicizing
                             can be done through applying online at http://chh-
                                                                                       an off-campus event are required to include the
                             sweb.sfsu.edu/facilties/group_facilities_use.html or
                                                                                       following statement on the banner: “This activity is
                             calling the facilities coordinator at 338-3330
                                                                                       NOT sponsored by San Francisco State University.”
                          2. Once the request is made, you will have to meet
                                                                                     • Banners may be no longer than 10 feet and no
                             with the facilities coordinator for possible fees and
                                                                                       wider than three 3 feet and should be neatly let-
                             to pick up the tentative reservation form in HHS
                                                                                       tered and legible from the ground level.
                             room 204.
                                                                                     • If a banner is in a language other than English, it
                          3. Get LEAD Approval.
                                                                                       must include an English translation.  
                          4. Once the event is approved, return the approved
                                                                                     • All sponsoring organizations must be listed on
                             event application to HHS 204 for confirmation of
                                                                                       the banner.
                             room reservation.
                                                                                     • The sponsoring group is responsible for hanging
                                                                                       the banner in an available mezzanine railing space
                Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 59 of 90
                                                                                                                                                       23




  and for removing the banner and tape from the                      Cesar Chavez Student Center (CCSC)




                                                                                                                                                    planning events
  railing when the stamped date has expired.                         Information Desk
• Railing space is available on a first-come, first-                 Student organizations may submit two fliers per event
  served basis.                                                      to post in the CCSC. CCSC will date stamp the flyers
• The Student Center is not responsible for banners                  and post them for one week. Unauthorized flyers
  that become missing or damaged.                                    will be removed. Student organizations are strongly
• Banners may not be hung on the cement columns                      encouraged to familiarize themselves with the CCSC
  or walls in the Student Center.  They must be hung                 banner and posting policies/procedures. For more
  only on the railings.  (The sole exception is the rail-            information contact the Information Desk of CCSC
  ing facing Malcolm X Plaza, which is reserved for                  at 338-1122.
  use by Associated Students Performing Arts year
  around.)                                                           Chalking
                                                                     Student organizations should consult with LEAD prior
If you have any questions about these policies, please
                                                                     to chalking on the University sidewalks or cement
contact the Assistant Director, Programs and Services,
                                                                     paths. Information for chalking must be provided at
at 338-2820, or Room T-119 in the Cesar Chavez
                                                                     the time of the event planning process. Ground-chalk-
Student Center.
                                                                     ing only is allowed, chalking on walls is not permitted.




     Banners: Malcolm X Plaza Events                                                                                            1. Maximum Size*:
                                                                                                                                   18 ft. x 5 ft.
     If a student organization has an authorized Malcolm X Plaza event, approved by LEAD, they may hang a
     banner or banners on the metal scaffolding of the Malcolm X Plaza stage on the day of the event. See                       2. Maximum Size*:
                                                                                                                                   20 ft. x 5 ft.
     below for approved locations. The banner(s) must comply with the sizes listed for each location. The
     banner(s) may be hung 30 minutes before the event and must be removed immediately after the event.                         3. Maximum Size*:
     The banner must be legible, with the sponsoring organization clearly named. All tape, string, or rope used                    36 ft. x 5 ft.

     to secure the banner(s) must be removed following the event. All unauthorized banners will be removed. 

     For more information, please contact LEAD at lead@sfsu.edu or SSB 105.

     Outdoor Banners May Be Displayed on the Following Locations




                      1                                              2                                                          3

            Malcolm X Stage                                                                       Malcolm X Plaza

     * Banners may be displayed facing both the Library and the
       Student Center. No exceptions to size will be allowed. Ban-
       ners may NOT be displayed at any other location.
                                               Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 60 of 90
  24




                                                       Email/Web Account                                         sfsu.edu/training/ or via phone to their help desk at
   planning events




                                                       Student organizations can obtain a SF State email/web     338-1420.
                                                       account or utilize their OrgSync account. 
                                                                                                                 For additional information on email/web accounts,
                                                       Student organizations are not allowed to use personal     including making changes (name, password, etc) see
                                                       SF State accounts for the organization (i.e. personal     http://www.sfsu.edu/~lead/html/faq/email&web.htm.
                                                       sfsu, yahoo, gmail, hotmail, etc). 
                                                                                                                 Golden Gate [X]press
                                                       Student organizations may set up a SF State list serve,
                                                                                                                 The Golden Gate [X]press is the student newspa-
                                                       but not send mass emails to other individual accounts,
                                                                                                                 per located in the Journalism Department. Student
............................
............................
............................
                                                       through personal addresses.
                                                                                                                 organizations interested in placing an article, news
••••••••••••••••••••••••••••
••••••••••••••••••••••••••••                           Activate an Email/Web Account                             release or announcement should contact the Golden
••••••••••••••••••••••••••••                                                                                     Gate [X]press for more information at 338-3313 or
                                                       The president/chairperson of the student organiza-
                                                       tion is the only officer that can request an email        http://xpress.sfsu.edu/.
              Frequently                               account. To activate a new account complete the
              Asked                                    following steps:                                          KSFS Radio
              Technology                                                                                         KSFS Radio is the campus radio station located in
              Questions                                1. Go to http://www.sfsu.edu/~lead/org/account.htm.
                                                                                                                 Creative Arts Room 125. For more details about
                                                       2. Fill out information on LEAD Web/Email Account
              Now that I have my                                                                                 submitting brief announcements contact 338-2428 or
              email/web account what is
                                                          Request form.
                                                                                                                 http://ksfs.sfsu.edu/.
              my URL?                                  3. Email confirmation will be sent to you within 10
              After receiving your email/
                                                          business days.
              web account, your url will be
                                                                                                                 Literature Distribution
              as follows: replace “account”
              with your new SF State                   Web Publishing at SF State                                Student organizations are allowed to distribute litera-
              internet account name: http://           One of LEAD’s community partners is the Division          ture under Executive Directive #89-13 (http://www.
              userwww.sfsu.edu/~account.
              Email: account@sfsu.edu
                                                       of Information Technology located on the web at           sfsu.edu/~ppg/ued/ued89-13.htm).
                                                       http://www.sfsu.edu/~doit/index.htm or via phone at
              How do I check my
                                                       338-1420. If you have any questions regarding how to      Mail Services
              studentorganizationemail
              account?                                 publish your student organization web pages please
                                                                                                                 All student organizations receive a mailbox with a
              After receiving your SF State            refer to their website on publishing at http://www.
              student organization email                                                                         SF State mailing address. The student organization
              account, you can check your                                                                        mailroom is across from LEAD (Leadership, Engage-
              email at https://webmail.sfsu.
              edu                                                                                                ment, Action, Development). Space is limited holding
                                                                                                                 220 student organization mailboxes. A counter is
              What is my password for
              publishing my SF State stu-                                                                        provided for student organizations’ publicity flyers,
              dentorganizationwebsite?                                                                           pamphlets and brochures. Please keep the mailroom
              Your SF State student organi-
              zation website password is the
                                                                                                                 clean and accessible for all. It is the responsibility of
              same as your email password.                                                                       the student organization to pick up and discard excess
                                                                                                                 mail. Mailboxes are cleared out starting June 1st, with
              How can I create a list serve
              formystudentorganization                                                                           excess mail being held at LEAD for 2 weeks and then
              members?                                                                                           returned to sender.
              Go to http://mercury.sfsu.
              edu/cgi-bin/lwgate/request-
              add.html. Have your student
              organization advisor fill out
              the information and request.


                                                                                                                 Mailing address for student organizations:
                                                                                                                 Name of Organization
••••••••••••••••••••••••••••
••••••••••••••••••••••••••••                                                                                     LEAD at SF State
••••••••••••••••••••••••••••
............................
............................
............................                                                                                     1600 Holloway Avenue, SSB 105,
                                                                                                                 San Francisco CA 94132
               Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 61 of 90
                                                                                    25




On Campus Mail




                                                                                 planning events
Mail sent within University departments is free. You
must have the name, department and campus mail
written on each piece. It can be mailed through the
LEAD ‘OUT’ mailbox.

Off Campus Mail
Mail sent outside the University is handled as personal
mail, requiring postage. The Associated Students Busi-
ness Office (http://www.asisfsu.org/asbo/) can explain
how to use your student organization postage funding,
if applicable.


Off-Campus Publicity
University Communications is the news office and
the University’s designee for off-campus publicity
(media, press releases, etc.) For more information
contact University Communications at 338-1665 or
pubcom@sfsu.edu.


LEAD Newsletter
Student organizations may send a brief announce-
ment regarding their on-campus events in the text of
an email to lead@sfsu.edu to be included in the news-
letter. Email submission must be received by LEAD
one week prior to the week they wish it to be posted. 


Postings
Student organizations must adhere to the following:

• Student organizations are to be cognizant to not
   post flyers on department or specific college bul-
   letin boards without approval. 
• No publicity may be posted on walls, doors,
   windows, lamp posts, plants, garbage cans, phone
   booths, vehicles, etc.
• Printed publicity must be written in English. Transla-
   tion is required on postings/flyers that are written
   in a language other than English.
• The name(s) of the sponsoring student
   organization(s) is/are required on all postings/flyers.
• The use of banners, flags and posting of flyers on
   University buildings is prohibited (including the
   Student Center). 
• Unapproved postings/flyers will be removed.


Tabling (see page 18)
                  Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 62 of 90
26
planning events
              Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 63 of 90
"
                                                                                                                                                            27




                                                                                                                                                         planning events
                                              event
                                                planning
                                              checklist
    Get Ready                                         Plan Well                                         Speakers and/or
    q Plan Early: We suggest starting your plan-      Make all arrangements early on to give            Performers Planning:
      ning at least 2-3 months in advance (some       yourself ample time to plan your event well. If   q Brainstorm possible speakers and
      events may need more planning, depending        multiple people are planning the same event,         check availability
      on their scope)                                 make sure one person is managing the overall      q Negotiate price (remember that verbal
    q Brainstorm event ideas and goals                coordination.                                        contracts are binding)
    q Decide on target audience                                                                         q Review final contract with LEAD advisor for
                                                      Possible Equipment Needs:                            assistance
    q Select possible dates (keep in mind religious
                                                      q Space (rooms, venue)                            q Arrange possible air and ground
      and cultural holidays and major campus
                                                      q Microphone and speaker                             transportation
      events)
                                                      q Projector (film, LCD)                           q Arrange for lodging and meals
    Request Venue                                     q Sound system                                    q Confirm arrival time in San Francisco
    q Receive LEAD approval                           q Lighting                                        q Confirm arrival time at event
    q Return LEAD event form to venue to              q Podium                                          q Confirm all arrangements in writing
      confirm reservation                             q Tables                                          q Have outside performers/speakers sign
    q Publicize event (make sure event is             q Chairs                                             University waiver form
      approved and room confirmed before              q Stage
      printing any publicity)                         q Fire extinguisher(s)                            Other Details
                                                      q Trash cans                                      q Large events should work closely
    Secure Funding                                                                                         with LEAD early on in the event
                                                      q Recyclable containers
    q Fundraise early and make sure you do not                                                             planning process
                                                      q Portable toilets (including accessible)
      commit any funds before you have them                                                             q Disability access
                                                      q Barricades
    q Prepare a detailed and realistic budget, pro-                                                     q Security
      jecting all anticipated income and expenses     Possible Supply Needs:                            q Concessions (requires food permit)
    q Consult with LEAD advisor regarding fund-       q Tickets                                         q Clean-up arranged
      raising options                                 q Directional signs                               q Parking and Transportation
    q Develop an on-campus possible funding list      q Maps                                            q Forms completed and delivered to
    q Check any deadlines for funding sources         q Flip charts                                        appropriate offices
    q Check your account to ensure committed          q Markers                                         q Insurance (may be required for certain
      funds have been received                        q Adhesives (tape, stapler, etc)                     physical activity, events with non-SF State
    q Ensure funding prior to any verbal or writ-     q Pencils and pens                                   invited guests, etc)
      ten commitment of funds                         q Printed programs
                                                      q Nametags
                                                      q Cash box/change
                                                      q Decorations
                                                      q Trash bags
                                                      q Tablecloths
                                                      q Water for speakers
                                                      q Waivers for performers/speakers
                                                         /participants
                                        Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 64 of 90




                                                                                                                                                                "
28
planning events




                                                                 event
                                                                   planning
                                                                 checklist
                  Working With LEAD University                  Forms                                               Final Steps
                  Partners                                      q Food Permit (available at LEAD and submit-        q Pay all bills on time
                                                                   ted for all food sales and giveaways on          q Promptly negotiate any discrepancies
                  Associated Students Incorporated                 campus). Signed by Environmental Health &           and document in writing
                  http://www.asisfsu.org/
                                                                   Occupational Safety and LEAD                     q Obtain feedback on event
                  338-2321
                                                                q Tabling Permit (available at LEAD and submit-     q Develop folder for successor with
                  Cal State 9 Credit Union                         ted for tabling on campus)                          timeline, actual budget, publicity and
                  338-3019                                      q Event Application Form                               all correspondence
                  Banking Services                              q Demonstration/Counter                             q Send thank you notes/cards
                                                                   Demonstration Form
                  Campus Landscaping & Grounds                  q Insurance (Signed by Risk Management)
                  Phil Evans                                    q Liability Waiver Forms
                  338-1845
                                                                q Grounds Request Form
                                                                q Facilities Operations Form for Tables
                  Cesar Chavez Student Center
                  http://sfsustudentcenter.com/                    and Chairs
                  Mary Keller
                                                                Publicize Your Event
                  338-2820
                                                                q Decide your target audience, advertising
                  Program Services                                  budget and a detailed publicity plan at least
                  Noel Morales
                                                                    four weeks prior to event to effectively
                  338-2730
                                                                    reach your audience.
                  Production Services
                                                                q Flyer/poster
                  Aimee Barnes
                  338-1044                                      q Press Release for Golden Gate [X]press
                  Richard Oakes Multicultural Center, Program   q Press Release off-campus
                  Developer Officer                                 newspaper/magazine
                                                                q Advertisements Golden Gate [X]press “The
                  Department of Public Safety                       Week Ahead” calendar
                  http://www.sfsu.edu/~dps/                     q Website (your own site and links to others)
                  Captain Tony Duenas
                                                                q Banner
                  aduenas@sfsu.edu
                  338-2623                                      q LEAD Indoor Events Calendar
                  Security & Safety                             q J.Paul Leonard Library Publicity (glass case)
                                                                    Contact 338-7327
                  Environmental Health &                        q Announcements at student organization
                  Occupational Safety                               meetings (with group’s approval)
                  Robert (Bud) Shearer
                                                                q Announcements in classes
                  338-1449
                  Health & Safety                                   (with professor’s approval)
                                                                q Distribution plan
                  Risk Management
                  http://www.sfsu.edu/~riskmgmt/Insurance
                  Maria Garcia
                  338-2362
              Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 65 of 90
                          0
                                                                                                                                     29

                                                                 .,   a   0            a


                                         a
                                             n
                                                 a
                                                     ~


                                                             •                     .   6   a
                                                         a                         •




                                                                                                                                      fundraising
                              Fundraising
                              LEAD registered student organizations may sponsor fundraising events
                              at SF State to support their organization’s operating and event planning
                              needs. All fundraising events are subject to University policies (including
                              Time, Place and Manner Executive Order #89-13) and must acquire the
                              necessary permits from LEAD. LEAD welcomes student leaders to come
                              visit us to brainstorm about fundraising options and strategies.




 Fundraising Policies                                                     Games of Chance
                                                                          Games of chance (cards, dice, dominos, bingo, etc.)
Alcohol                                                                   where money is involved (for monetary gains) are
It is against the law to do the following without a                       not allowed. This includes admision charge to events
liquor license through the Alcohol Beverage Control:                      with games of chance. Games of chance may only be
                                                                          played with free chips, tokens and tickets.
• Sell alcohol. 
• Serve alcohol at any event with an admission
  charge or cash donations requested.                                     Non-Profit Status/Tax Identification
                                                                          Student organizations are not allowed to utilize the
See alcohol policy on page 11.                                            University’s tax identification number.


Auctions                                                                  Raffles
Auctions which involve selling, bidding for, or in any                    Student organizations may sponsor a “prize drawing” or
way paying for a person’s company or services are not                     “give-away” (see drawings) but “raffles” are not allowed
allowed.                                                                  on State of California property (Penal Code 330). A
                                                                          raffle is defined as “the sale of a chance at a prize.”
Drawings
Student organizations may sponsor drawings on
campus under the following guidelines:
                                                                              Funding Sources
• Request a donation for an item (i.e., pen, candy
   etc). The item must have an equal value to the                         Associate Students Incorporated (ASI)
   ticket donation and the organization must provide                      Student organizations may obtain subsidized funding
   the donor a drawing ticket.                                            through ASI. Requisition forms for funding are avail-
• Anyone requesting a ticket without making a dona-                       able through the ASI Business Office at 338-2321,
   tion must receive a ticket.                                            located in the Cesar Chavez Student Center. Student
• On the printed ticket, you must also disclose the                       organizations are strongly encouraged to familiar-
   beneficiary of the drawing (name of your student                       ize themselves with ASI’s policies/procedures and
   organization) and the fact that the tickets are avail-                 deadlines. For more information on ASI please see
   able free of charge.                                                   http://asi.sfsu.edu/
                                               Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 66 of 90
  30




                                                       Fundraising Events                                        be placed on the cement to avoid any damage to the
   fundraising




                                                                                                                 campus lawn and only in Zone 3. Student organiza-
                                                       Many groups hold events to raise money for their          tions must adhere to sanitation requirements at all
                                                       organizations. A successful fundraising event can do      times, including:
                                                       much more than raise money for an organization. The
                                                       event can commemorate an important day or week,           •   Food handlers are required to wear latex gloves.
                                                       build unity and cohesion in the group, give event plan-   •   Food handlers are not to handle money at anytime.
                                                       ning experience to new group members and it can           •   Access to running water.
                                                       add wide-range campus and community visibility to         •   Proper clean up procedures.
                                                       the organization.  http://www.sfsu.edu/~lead/fundrais-
                                                       ing/index.html.                                           Vendor Program
                                                                                                                 LEAD maintains a Vendor program as a service to
                                                       Fundraiser Tabling                                        SF State registered student organizations to assist
           General                                     Student organizations may set-up a fundraising table      in fundraising efforts.  Student organizations may
           Fundraising                                 in designated areas on campus.  Steps to receive          sponsor a commercial vendor during the fall and
           Policies                                    approval for a fundraising table include:                 spring semester on campus, at designated areas and at
                                                                                                                 specific times. 
           The following guidelines
                                                       • Visit LEAD to request a tabling permit. LEAD works
           pertain to all fundraising pro-
           grams sponsored by student                    only with current organization officers listed on the   The vending program provides assistance in match-
           organizations:                                approved student organization registration form         ing student organizations with potential businesses
           • Funds raised on campus                      who have attended a Student Leader Orientation.         or merchants to become a student organization
             shall not be used for                     • Complete the LEAD tabling/food permit (if food is       sponsored vendor on campus. Student organization
             any illegal purpose or
             personal gain.                              to be sold or distributed as part of fundraiser).       leaders are responsible for all transactions and for
           • All on-campus fundraising                                                                           monitoring any sponsored vendors. Find out more
             activities, regardless of loca-           Food Sales
             tion, must be approved by
                                                                                                                 about the process and expectations by visiting the
                                                       Student organizations may schedule and obtain
             LEAD.                                                                                               LEAD website (http://www.sfsu.edu/~lead/fundrais-
           • The intended use of funds                 both a tabling permit and a food sale permit through
                                                                                                                 ing/vendor_program.htm).
             raised must be posted at                  LEAD. Only one permit per student organization will
             the event and be consistent
             with the stated purpose                   be provided. All food sales and giveaways must be
             of the sponsoring student                                                                           Career Center Events Grant
             organization.                                                                                       The Career Center Events Grants were created to
           • Student organizations are to
             inform LEAD of the amount
                                                                                                                 encourage SF State student organizations to plan or
             of funds raised within one                                                                          assist with career-related programs in collaboration
             week of the fundrais-
                                                                                                                 with the Career Center. A limited number of grants
             ing activity to best assist
             organizations with future                                                                           are awarded during the fall and spring semesters.  For
             fundraising events.                                                                                 additional information regarding the career grants,
           • All accounts are subject to
             audit by the University.                                                                            including selection criteria, deadlines and application
                                                                                                                 process, please visit: http://www.sfsu.edu/~career/stu-
                                                                                                                 dents/student_orgs/student_orgs_main.htm#grant.
••••••••••••••••••••••••••••
••••••••••••••••••••••••••••
............................
............................
............................
............................
............................
                                                                                                                 Department Assistance/Co-Sponsorship
                                                                                                                 Student organizations sometimes request help from
                                                       in compliance with the Food Sale Sanitation Regula-       various University offices and departments. Requests
                                                       tions available through the Environmental Health          should be made at least 2-4 months in advance, since
                                                       and Occupational Safety Office (http://www.sfsu.          a department may need three to four weeks to make
                                                       edu/%7Eriskmgmt/ehos/ehosstaff.html). Student             a decision on a funding request. You should have all
                                                       organizations must have both permits at their table       funds transferred into your account prior to any actual
                                                       and a sign identifying the sponsoring student organiza-   expenditures. 
                                                       tion. Sales may not be set up earlier than 7:30 am
                                                       each day. Student organizations selling cooked food
                                                       can use only one grill per organization. The grill must
              Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 67 of 90
                                                                                                                                                               31




Requesting Tips                                            25, 2011.  Student organizations that continue to have




                                                                                                                                                             fundraising
Although each department has its own procedures            accounts at other financial institutions after February
for reviewing funding requests, the following tips may     25, 2011, are subject to disciplinary action (http://www.
be helpful:                                                sfsu.edu/~lead/conduct/hearing.html).  This change in
                                                           policy will not affect any funding and financial proce-
• Projects should be initiated and planned by SF State     dures already in place with Associated Students, Inc.  In
  students. Although proposals must be submitted           addition to requiring that all student organizations
  by students, it is possible (and often desirable) that   bank with Patelco, the safeguards below have been
  ideas for projects be developed in collaboration         established in collaboration with Patelco Credit Union.
  with other student organizations, faculty and staff.
• Projects should not duplicate current programs           • President, Financial Officer/Treasurer and Advisor
  at SF State.                                               for all organizations will have access to the account.  
• Requests to academic departments should be for             These are the only three people that will be able
  programs that are academic/intellectual in nature          to have access to the account.                                Fundraising
  and consistent with a field of expertise within that     • The Student Organization Account Authoriza-                   Planning
  department. Requests of administrative depart-             tion Update Form will now take the place of the               Stages
  ments should have a direct relationship to the role        requirement to have the advisor write a letter to
                                                                                                                           The following planning stages
  and mission of that department.                            add/remove signers on the account.  This form                 are to assist student organiza-
• Projects should have an impact on a sizable                is available in the Files module in every OrgSync             tions in hosting a successful
                                                                                                                           fundraising event:
  number of people. Contributors want to put their           portal for organizations.
  money where its likely to do the most good and           • The Student Organization Account Authoriza-                   • Start with a specific, tar-
                                                                                                                             geted fundraising goal.
  naturally prefer projects which will benefit a large       tion Update Form must be completed annually at
                                                                                                                           • Be creative and choose an
  number of people.                                          minimum (September 30th is the deadline) and                    event idea that is fun and will
                                                             if the president, treasurer and/or advisor change               catch people’s attention.
• A significant number of students should be
                                                                                                                           • When you have the par-
  involved. Commitment of a group of active stu-             throughout the academic year.                                   ticular ideas your collective
  dents demonstrates general interest in the project.                                                                        group would like to pursue,
                                                           • There is a maximum cash withdraw of $50 per day                 develop a realistic budget of
• Funding proposals should demonstrate careful                                                                               expenses and revenues to
                                                             per account on all student organization accounts.
  pre-planning. Funders want to make sure that the                                                                           be sure that you will make
                                                                                                                             enough money to justify
  project will be high quality. They should be able                                                                          the cost of the event. Set a
  to examine the budget to see that all expenses                                                                             date for the event and begin
                                                                                                                             the planning and publicity
  have been anticipated and that the least expensive                                                                         processes. Please remember
  alternatives have been chosen.                                                                                             you must have LEAD
                                                                                                                             approval prior to publicizing
• Show a well-planned budget and ask for a specific
                                                                                                                             your event.
  amount. Don’t inflate your budget.                                                                                       • Be sure that you have
• Proposals should include evidence of financial                                                                             sufficient “up-front” funds
                                                                                                                             to cover costs such as
  commitment from other sources.                                                                                             facility charges, advertising,
                                                                                                                             props, etc.
For additional planning steps please visit the LEAD                                                                        • Plan and execute the event,
                                                                                                                             utilizing publicity to enhance
website at http://www.sfsu.edu/~lead/fundraising/                                                                            your group’s image on
depart_asst.htm.                                                                                                             campus.

                                                                                                                           For additional fundraising plan-
                                                                                                                           ning tips and guidelines please
                                                                                                                           visit the LEAD website at
 Banking                                                                                                                   http://www.sfsu.edu/~lead/
                                                                                                                           fundraising/fund_event.htm.

Any and all bank accounts for recognized student
organizations must be at the Patelco Credit Union.  
Any organization accounts at other financial institu-                                                                   ••••••••••••••••••••••••••••
                                                                                                                        ••••••••••••••••••••••••••••
                                                                                                                        ............................
                                                                                                                        ............................
                                                                                                                        ............................
tions must be closed and the funds deposited in a new
account at Patelco Credit Union no later than February
                                                                                                                        ............................
                                                                                                                        ............................
                      Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 68 of 90                                  a       "

                32
                                                                                                                           •       9
                                                                                               0           a
                                                                                                               O   0
                                                                         n       •
                                                                     a       a
University partners




                                                                                                       •




                                                       University Partners
                                                       Student organization events, programs and leadership needs on our
                                                       campus are multifaceted.To address specific needs and concerns, LEAD
                                                       works in collaboration with various campus departments and programs
                                                       to best support student organizations and students on the SF State campus.




                              Academic Resources                         Athletics                                 Cesar Chavez Student Center
                              http://www.sfsu.edu/~acadres/              http://athletics.sfsu.edu/                (CCSC)
                                                                                                                   http://www.sfsustudentcenter.com/
                              Ray Paton                                  Mike Simpson, Director
                              Academic Facilities                        msimpson@sfsu.edu                         Governing Board
                                                                         338-2218                                  http://sfsustudentcenter.
                              Advising Center                                                                      com/governingboard/
                              http://www.sfsu.edu/~advising/             Patelco Credit Union                      Aimee Barnes, Program Services
                              338-2101                                   https://www.patelco.org/cal_state_        abarnes@sfsu.edu
                                                                         9_online.aspx                             338-2820
                              Associated Students Inc.                   800-292-3966
                                                                                                                   Vernon Piccinotti, AV Tech Services
                              http://www.asisfsu.org/                                                              vjp@sfsu.edu
                                                                         Career Center                             338-2730
                              A.S. President
                                                                         http://www.sfsu.edu/~career/
                              338-3497                                                                             Room Reservations
                              president@asisfsu.org                      Alan Fisk, Acting Director                rooms@sfsustudentcenter.com
                                                                         careerct@sfsu.edu                         338-2416
                              VP of Internal Affairs
                                                                         338-1761
                              338-2324
                              vpia@asisfsu.org                                                                     College of Business
                                                                         Prevention Education Program              http://cob.sfsu.edu/
                              VP of External Affairs                     (PEP)
                              335-0477                                                                             338-1276
                                                                         http://www.sfsu.edu/~cease/
                              vpexternal@asisfsu.org
                                                                         Michael Ritter, Coordinator               College of Creative Arts
                              VP of Finance                              mritter@sfsu.edu                          http://creativearts.sfsu.edu/
                              vpfinance@asisfsu.org                      338-7339
                              338-2892                                                                             Raymond Haddox
                                                                                                                   haddox@sfsu.edu
                              A.S. Business Office
                                                                                                                   338-2020
                              338-2321
                              SC M102
                              Peter Koo, Executive Director
                              pkoo@sfsu.edu
                              338-2321
             Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 69 of 90
                                                                                                                                                   33




                                                                                                                                                University partners
Counseling &                                 Facilities & Service Enterprises              Residence Life
Psychological Services                       http://plopws.sfsu.edu/                       http://www.sfsu.edu/~housing
http://www.sfsu.edu/~psyservs/
                                             Phil Evans, Director Campus Grounds           Kevin Kinney, Assistant Director, Residential Life
Derethia DuVal, Interim Associate Director   pevans@sfsu.edu                               kjkinney@sfsu.edu
derethia@sfsu.edu                            338-2712                                      338-2729
338-2208
                                             John Holman, Logistics Manager                Arnold Paguio, Program Coordinator, Residential
University Police Department                 jholman@sfsu.edu                              Property Management
http://www.sfsu.edu/~upd/                    338-1088                                      arnoldp@housing.sfsu.edu
                                                                                           415-405-4428
Tony Duenas, Captain                         Delma Munoz, Campus Support Services
aduenas@sfsu.edu                             delma@sfsu.edu
                                             338-6780                                      S.A.F.E. Place
338-2623
                                                                                           http://www.sfsu.edu/~safe_plc/

Disability Programs and Resource Center      Gymnasium Facilities                          Karla Castillo, Prevention Education Specialist,
(DPRC)                                       http://chhsweb.sfsu.edu/students.aspx         SAFE Place / C.E.A.S.E.
http://www.sfsu.edu/~dprc/welcome.html                                                     karlac@sfsu.edu
                                             Laura Marty, Operations Support Coordinator
                                                                                           338-7233
Nicole Bohn, Acting Director                 lmarty@sfsu.edu
dprc@sfsu.edu                                338-3330
                                                                                           Seven Hills Conference Center
Voice/TTY: 415/338-2472
                                                                                           http://www.sfsu.edu/%7Emeetings/facilitieshills.
                                             J. Paul Leonard Library
                                                                                           html
Division of Information Technology           http://www.library.sfsu.edu/
http://www.sfsu.edu/~doit/                   Tammie Huynh                                  Jim Raney, Conference Services Supervisor
                                                                                           jraney@sfsu.edu
doit@sfsu.edu                                tamhuynh@sfsu.edu
                                                                                           (415) 405-2220
338-1420                                     338-7327
                                             Cydney Hill, Special Collections/Archives     Student Health Service
Educational Opportunity Program (EOP)        cyhill@sfsu.edu                               http://www.sfsu.edu/~shs/
http://www.sfsu.edu/~eop/                    405-0309
                                                                                           Dr. Alastair Smith, Director
Ginger Yamamoto, Director                    University Communications                     aksmith@sfsu.edu
ginyam@sfsu.edu                              http://www.sfsu.edu/~puboff                   338-1759
338-1085
                                             pubcom@sfsu.edu
                                             338-1665                                      University Advancement
Environmental Health & Occupational Safety                                                 http://www.sfsu.edu/~advance/
http://www.sfsu.edu/~hrwww/risk_mgmt/iipp_
summary.html                                 Office of Safety & Risk Management            Norma Siani, Director Special Events
                                             http://www.sfsu.edu/~riskmgmt/                siani@sfsu.edu
Dan Ho, Sr. Health and Safety Officer                                                      338-6141
danho@sfsu.edu                               Maria Garcia, Risk Management Associate
338-7037                                     mpgarcia@sfsu.edu
                                             338-2362
     Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 70 of 90
34




             Notes
              Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 71 of 90
"
                                                                                                                                                            35




                                                                                                                                                         planning events
                                              event
                                                planning
                                              checklist
    Get Ready                                         Plan Well                                         Speakers and/or
    q Plan Early: We suggest starting your plan-      Make all arrangements early on to give            Performers Planning:
      ning at least 2-3 months in advance (some       yourself ample time to plan your event well. If   q Brainstorm possible speakers and
      events may need more planning, depending        multiple people are planning the same event,         check availability
      on their scope)                                 make sure one person is managing the overall      q Negotiate price (remember that verbal
    q Brainstorm event ideas and goals                coordination.                                        contracts are binding)
    q Decide on target audience                                                                         q Review final contract with LEAD advisor for
                                                      Possible Equipment Needs:                            assistance
    q Select possible dates (keep in mind religious
                                                      q Space (rooms, venue)                            q Arrange possible air and ground
      and cultural holidays and major campus
                                                      q Microphone and speaker                             transportation
      events)
                                                      q Projector (film, LCD)                           q Arrange for lodging and meals
    Request Venue                                     q Sound system                                    q Confirm arrival time in San Francisco
    q Receive LEAD approval                           q Lighting                                        q Confirm arrival time at event
    q Confirm reservation final approval              q Podium                                          q Confirm all arrangements in writing
    q Publicize event (make sure event is             q Tables                                          q Have outside performers/speakers sign
      approved and room confirmed before              q Chairs                                             University waiver form
      printing any publicity)                         q Stage
                                                      q Fire extinguisher(s)                            Other Details
    Secure Funding                                                                                      q Large events should work closely
                                                      q Trash cans
    q Fundraise early and make sure you do not                                                             with LEAD early on in the event
                                                      q Recyclable containers
      commit any funds before you have them                                                                planning process
                                                      q Portable toilets (including accessible)
    q Prepare a detailed and realistic budget, pro-                                                     q Disability access
                                                      q Barricades
      jecting all anticipated income and expenses                                                       q Security
    q Consult with LEAD advisor regarding fund-       Possible Supply Needs:                            q Concessions (requires food permit)
      raising options                                 q Tickets                                         q Clean-up arranged
    q Develop an on-campus possible funding list      q Directional signs                               q Parking and Transportation
    q Check any deadlines for funding sources         q Maps                                            q Forms completed and delivered to
    q Check your account to ensure committed          q Flip charts                                        appropriate offices
      funds have been received                        q Markers                                         q Insurance (may be required for certain
    q Ensure funding prior to any verbal or writ-     q Adhesives (tape, stapler, etc)                     physical activity, events with non-SF State
      ten commitment of funds                         q Pencils and pens                                   invited guests, etc)
                                                      q Printed programs
                                                      q Nametags
                                                      q Cash box/change
                                                      q Decorations
                                                      q Trash bags
                                                      q Tablecloths
                                                      q Water for speakers
                                                      q Waivers for performers/speakers
                                                         /participants
                                        Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 72 of 90




                                                                                                                                                               "
36
planning events




                                                                 event
                                                                   planning
                                                                 checklist
                  Working With LEAD University                  Forms                                              Final Steps
                  Partners                                      q Food Permit (available at LEAD and submit-       q Pay all bills on time
                                                                   ted for all food sales and giveaways on         q Promptly negotiate any discrepancies
                  Associated Students Incorporated                 campus). Signed by Environmental Health &          and document in writing
                  http://asi.sfsu.edu/
                                                                   Occupational Safety and LEAD                    q Obtain feedback on event
                  338-2321
                                                                q Tabling Permit (available at LEAD and submit-    q Develop folder for successor with
                  Patelco                                          ted for tabling on campus)                         timeline, actual budget, publicity and
                  https://www.patelco.org/cal_state_9_online.   q Event Application Form                              all correspondence
                  aspx                                          q Insurance (Signed by Risk Management)            q Send thank you notes/cards
                  (800) 292-3966                                q Liability Waiver Forms
                  Banking Services                              q Grounds Request Form
                                                                q Facilities Operations Form for Tables
                  Campus Landscaping & Grounds
                                                                   and Chairs
                  http://plopws.sfsu.edu/
                  Phil Evans                                    Publicize Your Event
                  pevans@sfsu.edu
                                                                q Decide your target audience, advertising
                  338-2712
                                                                   budget and a detailed publicity plan at least
                  Cesar Chavez Student Center                      four weeks prior to event to effectively
                  http://www.sfsustudentcenter.com/                reach your audience.
                  Mary Keller                                   q Flyer/poster
                  338-2820                                      q Press Release for Golden Gate [X]press
                  Program Services                              q Press Release off-campus
                                                                   newspaper/magazine
                  Aimee Barnes
                  (415) 405-0700                                q Advertisements Golden Gate [X]press “The
                  Richard Oakes Multicultural Center, Program      Week Ahead” calendar
                  Developer Officer                             q Website (your own site and links to others)
                                                                q Banner
                  University Police Department                  q Announcements at student organization
                  http://www.sfsu.edu/~upd/                        meetings (with group’s approval)
                  Captain Tony Duenas
                                                                q Announcements in classes
                  aduenas@sfsu.edu
                  338-2623                                         (with professor’s approval)
                  Security & Safety                             q Distribution plan

                  Environmental Health &
                  Occupational Safety
                  Robert (Bud) Shearer
                  338-1449
                  Health & Safety

                  Risk Management
                  http://www.sfsu.edu/~riskmgmt/Insurance
                  Maria Garcia
                  338-2362
Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 73 of 90




          EXHIBIT F
Student Activities & Events Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 74 of 90                                                          5/27/19, 3:43 PM



                                 San Francisco State University          Home     Login    Calendar    A–Z Index     Search Tools                             Search




 Student Activities & Events




 Site Home                    Constitution Guideline                                                                                       Quick Links

 Student                      The sections outlined below are the required sections for student organization constitutions.                • GJ GatorJOBS for
 Organizations                1. Name: The name the student organization cannot include the University, abbreviation or logo,                    Students

   Organization                  but can be the name of the organization at SF State (for example, Math Club at SF State).                 • GJ GatorJOBS for
   Directory                     The name should reflect the purpose of the organization and clearly differentiate the club as a                 Employers
   Orientation Dates             student organization and not a University department or program. The choice of language
                                                                                                                                           • OrgSync Login
   Constitution Guideline
   Organization
   Registration
   Web/Email Accounts
   Fundraising
   Event Planning
                                 within the name should remain reflective of the University's mission.
                              2. Purpose: Why does the organization exist? What does the organization wish to accomplish?
                              3. Membership: Who is considered a member and what are their rights?

                                 •   Please note that the constitution must clearly state that only currently registered SF
                                     State students may be voting members. Faculty and staff (including the advisor) can
                                                                                                                                          .• O-
                                                                                                                                           • IJ SICC Facebook
                                                                                                                                                  SICC Twitter

                                                                                                                                                  Student Life
                                                                                                                                                 Calendar

                                     participate, but not have voting privileges or any decision making power.
   Advisors                                                                                                                                Additional Resources
                                 •   The membership section must be in compliance with the CSU's non-discrimination and                    links to helpful
 Greek Life
                                     open membership policies. Click here for the non-discrimination and open membership                   websites.
 Events & Programs                   policy.
 Student Life Events          4. Governing Structure/Officers: The CSU and SF State require each organization to have at
                                                                                                                                           LSelect a Link
                                                                                                                                            Go
 Center                          least a president/chair and a financial officer/treasurer. These two positions cannot be held by
                                 the same person.                                                                                          Search Student
 Vendor Program
                                  1. Officer Duties: The duties of each officer must be outlined in the constitution.                      Activities & Events
 Faculty & Staff
                              5. Appointments/Election of Officers: How and when are Officers appointed/elected? Be                                               Go
 Conduct & Policies              specific - if officers are elected by a vote, how many votes does it take to get elected (simple
                                                                                                                                           Contact
 About Us                        majority, 2/3, consensus, etc.).
                                                                                                                                           Hours: Monday
                              6. Removal of Officers: If questions regarding an officer were to arise, how would an officer be
                                                                                                                                           through Friday, 8 a.m. -
                                 removed from office (majority vote, 2/3 vote, consensus, etc.)?
                                                                                                                                           5 p.m.
                              7. Length of Term: How long does an officer serve once s/he takes office (one semester, one
                                                                                                                                           Phone: (415) 338-1761
                                 academic year, until s/he relinquishes the position, until graduation, etc.)
                                                                                                                                           Fax: (415) 338-6150
                              8. Amendment of the Constitution: How is the student organization constitution amended
                                                                                                                                           Email: sicc@sfsu.edu
                                 (additions and deletions to this document)? Again, be specific - if it is by a vote, how many
                                                                                                                                           Address:1600
                                 votes does it take?
                                                                                                                                           Holloway Avenue, San
                                                                                                                                           Francisco, CA 94132,
                                                                                                                                           Student Services
                                                                                                                                           Building, Room 206
                                                                                                                                           Last Update: February 14,
                                                                                                                                           2019_cp


                              ~~     SAN FRANCISCO                    ____
                                                                         State Home I __
                                                                                      Contact I 1600 Holloway Avenue . San Francisco . CA 94132 . Tel (415) 338-1111
                              (~~    SIATE UNIVEKSITY
                                                                      SF




http://www.sfsu.edu/~sicc/constitutionguideline.html                                                                                                          Page 1 of 1
Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 75 of 90




         EXHIBIT G
     Case
     Case 3:17-cv-03511-WHO
          4:18-cv-04662-YGR Document
                            Document 47
                                     131 Filed
                                          Filed05/28/19
                                                04/27/18 Page
                                                          Page761 of
                                                                  of 90
                                                                     12



 1   BRADLEY S. PHILLIPS (State Bar No. 085263)
     MUNGER, TOLLES & OLSON LLP
 2   355 South Grand Avenue, 35th Floor
     Los Angeles, CA 90071-1560
 3   Telephone:    (213) 683-9100
     Facsimile:    (213) 687-3702
 4
     ADELE M. EL-KHOURI (Admitted pro hac vice)
 5   MUNGER, TOLLES & OLSON LLP
     1155 F Street, NW, 7th Floor
 6   Washington, D.C. 20004
     Telephone:     (202) 220-1100
 7   Facsimile:     (202) 220-2300
 8   Attorneys for Defendants
     BOARD OF TRUSTEES OF THE CALIFORNIA
 9   STATE UNIVERSITY; LESLIE WONG; MARY
     ANN BEGLEY; LUOLUO HONG; LAWRENCE
10   BIRELLO; REGINALD PARSON; OSVALDO
     DEL VALLE; KENNETH MONTEIRO; BRIAN
11   STUART; AND MARK JARAMILLA
12                                 UNITED STATES DISTRICT COURT

13                           NORTHERN DISTRICT OF CALIFORNIA

14   JACOB MANDEL, et al.                        CASE NO. 3:17-cv-03511-WHO
15                   Plaintiffs,                 NOTICE OF MOTION AND MOTION TO
                                                 DISMISS SECOND AMENDED
16         vs.                                   COMPLAINT OF DEFENDANTS BOARD
                                                 OF TRUSTEES OF THE CALIFORNIA
17   BOARD OF TRUSTEES OF THE                    STATE UNIVERSITY; LESLIE WONG;
     CALIFORNIA STATE UNIVERSITY,                MARY ANN BEGLEY; LUOLUO HONG;
18   SAN FRANCISCO STATE                         LAWRENCE BIRELLO; REGINALD
     UNIVERSITY, et al.,                         PARSON; OSVALDO DEL VALLE;
19                                               KENNETH MONTEIRO; BRIAN
                     Defendants.                 STUART; AND MARK JARAMILLA
20
                                                 Judge:       Hon. William Orrick III
21                                               Dept:        Courtroom 2, 17th Floor
                                                 Date:        July 18, 2018
22                                               Time:        2:00 p.m.
23

24

25

26

27

28

                                                                      CASE NO. 3:17-CV-03511-WHO
             DEFENDANTS’ NOTICE OF MOT. AND MOT. TO DISMISS SECOND AMENDED COMPLAINT
      Case
      Case 3:17-cv-03511-WHO
           4:18-cv-04662-YGR Document
                             Document 47
                                      131 Filed
                                           Filed05/28/19
                                                 04/27/18 Page
                                                           Page772 of
                                                                   of 90
                                                                      12



 1                                                TABLE OF CONTENTS
 2                                                                                                                               Page(s)
 3
     I.     INTRODUCTION ................................................................................................................1
 4
     II.    ARGUMENT ........................................................................................................................2
 5
            A.        PLAINTIFFS’ FIRST AMENDMENT CLAIMS (1, 3, AND 5) SHOULD
 6                    BE DISMISSED .......................................................................................................2

 7          B.        PLAINTIFFS’ EQUAL PROTECTION CLAIMS (2, 4, AND 6) SHOULD
                      BE DISMISSED .......................................................................................................3
 8
            C.        PLAINTIFFS’ TITLE VI CLAIMS (7 AND 8) SHOULD BE DISMISSED ..........4
 9
            D.        PLAINTIFFS’ CLAIMS FOR DECLARATORY AND INJUNCTIVE
10                    RELIEF SHOULD BE DISMISSED ........................................................................8

11   III.   CONCLUSION .....................................................................................................................8

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         -i-                     CASE NO. 3:17-CV-03511-WHO
                                    DEFENDANTS’ NOTICE OF MOT. AND MOT. TO DISMISS
      Case
      Case 3:17-cv-03511-WHO
           4:18-cv-04662-YGR Document
                             Document 47
                                      131 Filed
                                           Filed05/28/19
                                                 04/27/18 Page
                                                           Page783 of
                                                                   of 90
                                                                      12



 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                     Page(s)
 3   FEDERAL CASES
 4   Cole v. Oroville Union High Sch. Dist.,
        228 F.3d 1092 (9th Cir. 2000).....................................................................................................8
 5

 6   Felber v. Yudof,
        851 F.Supp.2d 1182 (N.D. Cal. 2011) ........................................................................................6
 7
     FEDERAL STATUTES
 8
     28 U.S.C. § 2201, et seq ....................................................................................................................8
 9
     FEDERAL RULES
10
     Fed. R. Civ. P. 12(b)(6) .....................................................................................................................1
11
     CONSTITUTIONAL PROVISIONS
12

13   First Amendment...................................................................................................................2, 5, 6, 7

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            -ii-                     CASE NO. 3:17-CV-03511-WHO
                                        DEFENDANTS’ NOTICE OF MOT. AND MOT. TO DISMISS
         Case
         Case 3:17-cv-03511-WHO
              4:18-cv-04662-YGR Document
                                Document 47
                                         131 Filed
                                              Filed05/28/19
                                                    04/27/18 Page
                                                              Page794 of
                                                                      of 90
                                                                         12



 1                        NOTICE OF MOTION AND MOTION TO DISMISS
 2            PLEASE TAKE NOTICE that on July 18, 2018 at 2:00 p.m., before the Honorable
 3   Williams Orrick III in Courtroom 2 on the 17th Floor of the above-entitled Court, Defendants
 4   Board of Trustees of the California State University (“the University” or “SFSU”),1 Leslie Wong,
 5   Mary Ann Begley, Luoluo Hong, Lawrence Birello, Reginald Parson, Osvaldo Del Valle,
 6   Kenneth Monteiro, Brian Stuart, and Mark Jaramilla (collectively, “Defendants”) will and hereby
 7   do move pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure to
 8   dismiss all claims brought against them in Plaintiffs’ Second Amended Complaint (“SAC”), filed
 9   March 29, 2018. This motion is based on this Notice of Motion and Motion, the Memorandum of
10   Points and Authorities, the Court’s Order Granting Motions to Dismiss dated March 9, 2018, all
11   pleadings and papers on file, and such other matters as may be presented to this Court.
12                        MEMORANDUM OF POINTS AND AUTHORITIES
13   I.       INTRODUCTION
14            This Court dismissed Plaintiffs’ First Amended Complaint (“FAC”), holding that “[t]he
15   FAC is at once far too long, repetitive and full of barely relevant material, and yet so conclusory
16   regarding the causes of action asserted that it does not state a plausible claim for relief against any
17   defendant at this juncture.” Dkt. 124 at 2. Plaintiffs’ Second Amended Complaint (“SAC”) cures
18   none of the defects identified by the Court.
19            Indeed, Plaintiffs have made very few material changes from the dismissed FAC. They
20   have eliminated many, although not all, of the FAC’s irrelevant allegations concerning alleged
21   historical anti-Semitism at SFSU. They have broken their claims about the Mayor Barkat event
22   into two parts, one about the alleged “removal” of the event to a different campus location and
23   another about the alleged “shut down” of the event. Plaintiffs have added a Title VI claim on
24   behalf of what they characterize as the “Israeli Plaintiffs.” And they have added a few conclusory
25   allegations in a transparent effort to “paper over” the defects identified by the Court. Plaintiffs
26   have not, however, added any factual allegations that would change the Court’s prior conclusion
27
     1
      Plaintiffs purport to name as a defendant “San Francisco State University,” but that is not a legal
28   entity separate from the Board of Trustees of California State University.

                                                 -1-                     CASE NO. 3:17-CV-03511-WHO
                DEFENDANTS’ NOTICE OF MOT. AND MOT. TO DISMISS SECOND AMENDED COMPLAINT
      Case
      Case 3:17-cv-03511-WHO
           4:18-cv-04662-YGR Document
                             Document 47
                                      131 Filed
                                           Filed05/28/19
                                                 04/27/18 Page
                                                           Page805 of
                                                                   of 90
                                                                      12



 1   that they have failed to state any plausible claim for relief. The SAC should now be dismissed
 2   without leave to amend.
 3   II.      ARGUMENT
 4            A.     Plaintiffs’ First Amendment Claims (1, 3, and 5) Should Be Dismissed
 5            With respect to Plaintiffs’ First Amendment claim concerning the Barkat event, this Court
 6   wrote:
 7                    The key factual allegations regarding the right of association claim are that
              the Administration Defendants violated the Student and Community Plaintiffs’
 8            rights of association by consigning the Barkat event to a space far from the center
              of campus, charging Hillel a fee for that space, and then failing to enforce the
 9            SFSU Student Code of Conduct policies—namely no disruption of events and no
10            use of amplified sound—and instructing the police to “stand down” and not
              remove the protestors. This does not add up to a cognizable claim.
11
     Dkt. 124 at 17. The two First Amendment claims in the SAC concerning the Barkat event
12
     (Claims 1 and 3) are based on these same factual allegations. The only even arguable difference
13
     is that Plaintiffs now allege, in wholly conclusory fashion, that the Barkat event was moved
14
     pursuant to “an unwritten, unannounced, never-before-enforced and entirely discretionary,
15
     standardless policy of moving ‘controversial speakers’ away from CCSC and to a remote and
16
     poorly-known location.” SAC ¶ 60. Plaintiffs allege no facts that suggest the existence of such a
17
     policy—other than the fact that the Barkat event itself was moved. If that were sufficient to
18
     allege a “policy,” every claim against a state official based on a single incident could be supported
19
     by the existence of a purported “policy.” In fact, however, the arithmetic does not change due to
20
     this conclusory allegation; Plaintiffs’ factual allegations still do not add up to cognizable First
21
     Amendment claims.
22
              The Court dismissed Plaintiffs’ First Amendment claims concerning the “Know Your
23
     Rights” Fair (“KYR Fair”) because “[t]here are no facts alleged to support the assertion that the
24
     Administration Defendants played any role in the denial of Hillel’s ability to participate in the
25
     KYR Fair” and because “[i]nvidious discrimination requires evidence of specific intent by each
26
     defendant, not just knowledge about someone else’s actions,” which Plaintiffs had failed to
27
     allege. Dkt. 124 at 20, 22 (emphasis in original). Again, there are no new factual allegations
28

                                                 -2-                     CASE NO. 3:17-CV-03511-WHO
                DEFENDANTS’ NOTICE OF MOT. AND MOT. TO DISMISS SECOND AMENDED COMPLAINT
      Case
      Case 3:17-cv-03511-WHO
           4:18-cv-04662-YGR Document
                             Document 47
                                      131 Filed
                                           Filed05/28/19
                                                 04/27/18 Page
                                                           Page816 of
                                                                   of 90
                                                                      12



 1   supporting Claim 5 of the SAC that could justify changing these conclusions. Plaintiffs’ addition
 2   of the conclusory assertion that “Defendants Begley and Monteiro consciously and intentionally
 3   knew of and permitted Hillel’s exclusion,” SAC ¶ 119, is insufficient to show either that they
 4   played a role in the decision or that they acted with specific intent of their own to discriminate
 5   against Plaintiffs based on their religion or national origin.
 6          B.       Plaintiffs’ Equal Protection Claims (2, 4, and 6) Should Be Dismissed
 7          With respect to Plaintiffs’ equal protection claims concerning the Barkat event, the Court
 8   identified two fundamental defects:
 9          First, Student and Community Plaintiffs fail to allege any facts showing that in
            materially similar circumstances—i.e., events where speakers would likely draw
10          protests and scheduled when classes are ongoing—other groups who are not
            identified as Jewish (by race, ethnicity, or religion) were offered more centrally
11          located or fee-free rooms. Second, plaintiffs fail to allege any facts that in
12          materially similar circumstances—an open event where protestors had access,
            protestors started to disrupt the event, and protestors used prohibited
13          amplification—the Administration Defendants present at the event acted
            differently.
14
     Dkt. 124 at 24. The facts alleged in the SAC remain the same. Plaintiffs’ only purported effort to
15
     address the defects identified by the Court are two conclusory allegations, made “[o]n
16
     information and belief,” that “no other events were banished to for-fee locales on the outskirts of
17
     campus based on concerns about controversial speakers drawing protest activity” and that “‘stand
18
     down’ orders were not promulgated to the UPD for events where other viewpoints were
19
     expressed.” SAC ¶¶ 154, 171. But, tellingly, Plaintiffs do not allege that there were any other
20
     specific events that were materially similar to the Barkat event and as to which Defendants acted
21
     differently. That omission is fatal to their equal protection claims 2 and 4.
22
            The Court dismissed Plaintiffs’ equal protection claim concerning the KYR Fair because
23
     “[w]hile there are general allegations that certain Administration Defendants had responsibility
24
     for ‘student events,’ the more specific allegations admit that it was the student organizers who
25
     accidentally invited and then prevented Hillel from participating.” Dkt. 124 at 25. The Court
26
     emphasized that there were no alleged facts showing either that any of the Defendants had the
27
     power to “require the students to admit Hillel or force the student organizers to cancel the Fair” or
28

                                                  -3-                     CASE NO. 3:17-CV-03511-WHO
                 DEFENDANTS’ NOTICE OF MOT. AND MOT. TO DISMISS SECOND AMENDED COMPLAINT
      Case
      Case 3:17-cv-03511-WHO
           4:18-cv-04662-YGR Document
                             Document 47
                                      131 Filed
                                           Filed05/28/19
                                                 04/27/18 Page
                                                           Page827 of
                                                                   of 90
                                                                      12



 1   that they “acted with the specific intent to deprive the Student Plaintiffs of their equal protection
 2   rights because of their Jewish identity.” Dkt. 124 at 25-26. This remains true of Plaintiffs’ claim
 3   6. Plaintiffs do now allege, in wholly conclusory fashion, that certain Defendants had the
 4   “authority” to compel the inclusion of Hillel in the KYR Fair. SAC ¶¶ 122, 127. But there is no
 5   allegation that those Defendants decided not to exercise that alleged authority specifically for the
 6   purpose of discriminating against Plaintiffs based on their Jewish identity. And there is no
 7   allegation that, when other student groups organized materially similar events, the Administration
 8   Defendants prohibited those private groups from deciding which other campus organizations to
 9   invite. At most, Plaintiffs have alleged that Defendants allowed the KYR Fair organizers to
10   decide who would be invited. That does not suffice for an equal protection claim.
11          C.      Plaintiffs’ Title VI Claims (7 and 8) Should Be Dismissed
12          This Court dismissed Plaintiffs’ Title VI claim for several reasons. First, the Court held
13   that their “Title VI claim based on direct discrimination suffers from the same defects described
14   [concerning the other claims] because the constitutional claims have not been adequately
15   alleged.” Dkt. 124 at 28. That remains true of the SAC: for the same reasons that Plaintiffs have
16   failed to allege equal protection violations, they have failed to allege direct discrimination in
17   violation of Title VI.
18          Second, the Court held that Plaintiffs had failed to allege a “hostile environment.” Dkt.
19   124 at 28-30. The Court found that “the only current allegations of peer-to-peer harassment that
20   might support a hostile environment claim are [the Barkat event and the KYR Fair event].” Dkt.
21   124 at 28. But, as the Court held, “[t]hose two claims—standing alone—do not show that Jewish
22   students at SFSU suffered such severe, pervasive, and objectively offensive discrimination to be
23   actionable under Title VI, especially when … the alleged incidents of discrimination have not
24   been shown to have emanated from affirmative acts by the Administration Defendants.” Dkt. 124
25   at 28-29. The Court further rejected Plaintiffs’ reliance on “other current events that in plaintiffs’
26   view set a tone that SFSU tolerates, if not promotes, anti-Semitism,” because “[t]here are no
27   details with respect to time, frequency of occurrence, who was involved, and in some instances
28

                                                -4-                     CASE NO. 3:17-CV-03511-WHO
               DEFENDANTS’ NOTICE OF MOT. AND MOT. TO DISMISS SECOND AMENDED COMPLAINT
      Case
      Case 3:17-cv-03511-WHO
           4:18-cv-04662-YGR Document
                             Document 47
                                      131 Filed
                                           Filed05/28/19
                                                 04/27/18 Page
                                                           Page838 of
                                                                   of 90
                                                                      12



 1   whether the acts were aimed at Student Plaintiffs or otherwise known to Student Plaintiffs.” Dkt.
 2   124 at 29.
 3          Third, the Court ruled that Plaintiffs had “fail[ed] to allege facts that plausibly show that
 4   SFSU made “an official decision not to remedy [any] violation” and that its responses [were]
 5   clearly unreasonable,” and they had therefore failed to allege deliberate indifference. Dkt. 124 at
 6   30-32. The Court emphasized both that Plaintiffs admitted “that SFSU has taken steps in
 7   response to both the Barkat and [KYR] Fair events” and that the University did not have the
 8   authority to prohibit or punish others’ exercise of their First Amendment rights. Id. at 31.
 9   Indeed, the Court held that “the facts actually alleged appear to show the Entity Defendants’
10   responses were objectively reasonable.” Dkt. 124 at 32.
11          Finally, the Court held that Plaintiffs had “fail[ed] to allege facts showing they were
12   denied educational benefits.” Id. “[T]he frustration of the Student Plaintiffs’ asserted rights to
13   hear Mayor Barkat and right to represent Hillel at the KYR Fair do not, standing alone, equate to
14   an actionable deprivation of educational opportunities.” Id. Further, individual Plaintiffs had not
15   pleaded sufficient details about their experiences “to plausibly show a concrete, negative effect on
16   [their] education.” Id. at 33.
17          None of Plaintiffs’ additions to the SAC, singly or together, remedy these defects. Indeed,
18   one addition further bolsters this Court’s conclusion that Defendants were not deliberately
19   indifferent to the alleged exclusion of Hillel from the KYR Fair. Plaintiffs now allege that the
20   result of SFSU’s internal investigation of the incident was the conclusion “that SFSU Hillel was
21   improperly excluded from the Know Your Rights Fair based on assumed status as Zionists and in
22   retaliation for their decision to invite Mayor Barkat to campus.” SAC ¶ 135. This hardly
23   constitutes deliberate indifference.
24          Plaintiffs now rely extensively on allegations about the “BDS movement” and a “policy of
25   anti-normalization” at SFSU.” E.g., SAC ¶¶ 37-39, 120. But there are no factual allegations
26   showing that any of the Administrator Defendants, as opposed to Professor Abdulhadi, subscribed
27   to such a movement or policy. In any event, the SAC on its face shows that the “BDS
28   movement” and “anti-normalization” are political viewpoints entitled to First Amendment

                                                -5-                     CASE NO. 3:17-CV-03511-WHO
               DEFENDANTS’ NOTICE OF MOT. AND MOT. TO DISMISS SECOND AMENDED COMPLAINT
      Case
      Case 3:17-cv-03511-WHO
           4:18-cv-04662-YGR Document
                             Document 47
                                      131 Filed
                                           Filed05/28/19
                                                 04/27/18 Page
                                                           Page849 of
                                                                   of 90
                                                                      12



 1   protection, which SFSU could not have suppressed regardless of its own viewpoint. See SAC
 2   ¶ 36 (describing the “BDS” movement as “call[ing] for the boycott, divestment, and sanctions
 3   against Israel, and for targeted economic discrimination against Israeli Jews, aiming to isolate,
 4   delegitimize and ultimately bankrupt the Jewish state and economically marginalize Jewish
 5   people”; and describing the movement’s “anti-normalization” mandate as “require[ing] that
 6   activists disrupt, isolate, and silence all opposing viewpoints, even moderate opinions such as
 7   those acknowledging Israel’s actual existence, right to existence, or advocating for a peaceful
 8   two-state solution to the Arab/Israeli conflict”). While these viewpoints may be extreme and
 9   offensive in the eyes of many, they are nonetheless fully protected by the First Amendment and
10   may not be used as the basis for a Title VI claim. See Felber v. Yudof, 851 F. Supp. 2d 1182,
11   1188 (N.D. Cal. 2011) (reasoning, in rejecting Title VI claim, that “ a very substantial portion of
12   the conduct to which plaintiffs object represents pure political speech and expressive conduct, in a
13   public setting, regarding matters of public concern, which is entitled to special protection under
14   the First Amendment”).
15          Plaintiffs have also added allegations concerning Plaintiff Ben-David’s concerns about
16   threatening social media postings in 2013 by Mohammad Hammad, the then-President of GUPS.
17   SAC ¶¶ 44-49. Even assuming that any of Hammad’s postings were sufficiently threatening to
18   specific individuals to fall within the “true threat” exception to the usual First Amendment
19   protection for political speech (they were not), the allegations do not support a Title VI claim.
20   Plaintiffs affirmatively allege that Defendants were not deliberately indifferent to Ben-David’s
21   concerns: they allege that she was allowed to take her final exam in a separate room, away from
22   Hammad, and that she was offered a psychological referral and a campus security escort. SAC
23   ¶ ¶ 47, 48. While this may not be the response that Plaintiffs preferred, it does not support an
24   inference that Defendants made “an official decision not to remedy the violation” or that their
25   decision was “clearly unreasonable.” Nor does Ben-David adequately allege any concrete,
26   negative effect on her education; to the contrary, she alleges that she graduated from SFSU in
27   three years. SAC ¶ 14.
28

                                                -6-                     CASE NO. 3:17-CV-03511-WHO
               DEFENDANTS’ NOTICE OF MOT. AND MOT. TO DISMISS SECOND AMENDED COMPLAINT
     Case
      Case3:17-cv-03511-WHO
           4:18-cv-04662-YGR Document
                             Document 131
                                      47 Filed
                                          Filed05/28/19
                                                04/27/18 Page
                                                          Page85
                                                               10ofof90
                                                                      12



 1          Plaintiffs have added vague allegations about Mandel’s and Volk’s reactions to being
 2   “scowled” or “stared” at by members of GUPS. SAC ¶¶ 89, 90. Even assuming that “scowls”
 3   and “stares” were not protected by the First Amendment (they are), and that allegations about a
 4   Plaintiff’s subjective interpretation of the import of other students’ facial expressions could
 5   support a Title VI claim, Plaintiffs do not allege that they reported these “scowling” and “staring”
 6   incidents to Defendants in sufficient detail to allow Defendants to do anything about them;
 7   Plaintiffs do not, for example, allege that they told anyone at SFSU the identity of any allegedly
 8   “scowling” or “staring” GUPS member.
 9          Plaintiffs have further added allegations concerning President Wong’s alleged “refus[al]
10   to affirm that Zionists were welcome at SFSU.” SAC ¶¶ 111, 129. Plaintiffs’ lengthy, single-
11   spaced quotations from letters drafted by Jewish Studies professors and Jewish students,
12   containing vague and general accusations against President Wong and SFSU, are immaterial. Id.
13   ¶¶ 129, 130. But Plaintiffs do allege, correctly, that President Wong did precisely what the
14   Jewish professors had asked that he do, which was to retract his comment about Zionists. Id.
15   ¶¶ 129, 130. Moreover, Plaintiffs allege that, after Professor Abdulhadi posted a message on
16   Facebook attacking President Wong for this retraction and his welcoming of Zionists to
17   campus—which she characterized as a “racist, Islamophobic, and colonialist statement”—SFSU
18   “asked that [her] post be removed to ensure there can be no implication that the views expressed
19   are those of the University,” and President Wong issued a statement that, “[w]hile [Abdulhadi] is
20   entitled to voice her own opinion, it cannot be done in a way that implies university endorsement
21   or association.” Id. ¶ 130. While Plaintiffs allege that “the post remains on the AMED Facebook
22   page” and that Abdulhadi remains a tenured professor at SFSU, they do not (and could not) allege
23   that Defendants had the ability either to remove the post themselves or to strip Abdulhadi of her
24   tenure based on the post, which was undoubtedly an expression of her viewpoint that is protected
25   by the First Amendment. Yet again, while Plaintiffs might have wanted SFSU to do something
26   different, its actions certainly did not constitute “deliberate indifference” for purposes of Title
27   VI.
28

                                                -7-                     CASE NO. 3:17-CV-03511-WHO
               DEFENDANTS’ NOTICE OF MOT. AND MOT. TO DISMISS SECOND AMENDED COMPLAINT
     Case
      Case3:17-cv-03511-WHO
           4:18-cv-04662-YGR Document
                             Document 131
                                      47 Filed
                                          Filed05/28/19
                                                04/27/18 Page
                                                          Page86
                                                               11ofof90
                                                                      12



 1           In sum, Plaintiffs’ additions to the SAC do not change the fact that they have not plausibly
 2   alleged direct discrimination by Defendants, a pervasively hostile environment, deliberate
 3   indifference by Defendants, and concrete negative effects on their education. Their Title VI
 4   claim therefore still fails.
 5           D.      Plaintiffs’ Claims for Declaratory and Injunctive Relief Should Be Dismissed
 6           Plaintiffs have again requested relief under the Declaratory Judgment Act, 28 U.S.C. §
 7   2201, et seq, (Claim 9) and injunctive relief based on their § 1983 and Title IX claims. SAC ¶¶
 8   233-36, Request for Relief ¶¶ a, b. Plaintiffs are not entitled to these remedies, as their
 9   substantive claims fail as a matter of law for the reasons stated above.
10           Additionally, Plaintiffs Mandel and Ben-David lack standing to seek declaratory and
11   injunctive relief. “It is well-settled that once a student graduates, he no longer has a live case or
12   controversy justifying declaratory and injunctive relief against a school’s action or policy.” Cole
13   v. Oroville Union High Sch. Dist., 228 F.3d 1092, 1098 (9th Cir. 2000). Because Plaintiffs
14   Mandel and Ben-David have graduated from SFSU, SAC ¶¶ 10, 14, they do not have standing to
15   seek declaratory or injunctive relief with respect to the school’s actions or policies. Moreover,
16   Plaintiff Volk lacks standing to seek such relief because he is no longer a student at SFSU, SAC
17   ¶ 11, and does not allege that he is even a member of the local Jewish community.
18   III.    Conclusion
19           For the foregoing reasons, Defendants respectfully request that the Court dismiss all of
20   Plaintiffs’ claims without leave to amend.
21

22

23

24

25

26

27

28

                                                -8-                     CASE NO. 3:17-CV-03511-WHO
               DEFENDANTS’ NOTICE OF MOT. AND MOT. TO DISMISS SECOND AMENDED COMPLAINT
     Case
      Case3:17-cv-03511-WHO
           4:18-cv-04662-YGR Document
                             Document 131
                                      47 Filed
                                          Filed05/28/19
                                                04/27/18 Page
                                                          Page87
                                                               12ofof90
                                                                      12



 1   DATED: April 27, 2018                             Respectfully submitted,
 2                                                     MUNGER, TOLLES & OLSON LLP
                                                         BRADLEY S. PHILLIPS
 3                                                       ADELE M. EL-KHOURI
 4
                                                       By:     /s/ Bradley S. Phillips
 5                                                                  BRADLEY S. PHILLIPS
 6                                                     Attorneys for Defendants
                                                       BOARD OF TRUSTEES OF THE
 7                                                     CALIFORNIA STATE UNIVERSITY;
                                                       LESLIE WONG; MARY ANN BEGLEY;
 8                                                     LUOLUO HONG; LAWRENCE BIRELLO;
                                                       REGINALD PARSON; OSVALDO DEL
 9                                                     VALLE; KENNETH MONTEIRO; BRIAN
                                                       STUART; and MARK JARAMILLA
10   38500628.1

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -9-                     CASE NO. 3:17-CV-03511-WHO
                  DEFENDANTS’ NOTICE OF MOT. AND MOT. TO DISMISS SECOND AMENDED COMPLAINT
Case 4:18-cv-04662-YGR Document 47 Filed 05/28/19 Page 88 of 90




             EXHIBIT H
5/28/2019            Case 4:18-cv-04662-YGR Document 47 Help
                                                 Facebook Filed 05/28/19 Page 89 of 90
                                                             Center



       Help Center                    trademark




Creating an Account
Friending
                                          I submitted a trademark report to Facel
Your Home Page                            happens now?
Messaging
Stories
Photos
                                          If you submitted a trademark report to us through our on line form or via err
Videos                                    automated email that contains information about your report, including a ur
Pages                                     You should save this number in case you need to contact us about your re1
Groups
                                          Sometimes, we might have a question about your report. In this case, we r
Events
                                          report and ask for more information. If you receive an email from our team
Payments
                                          information about your report, you can and should respond directly to that 1
Marketplace                               receives your response, they can continue to look into your report.
Apps
Facebook Mobile and Desktop
                                          Please note that Facebook is not in a position to adjudicate disputes betwe
Apps                                      may not be able to remove the content you reported for trademark infringe1
Accessibility
                                          contact the person who posted the reported content to try to resolve your ii

                                          When we remove content in response to a report of trademark infringemer
                                          you reported to inform them the content was removed. We also provide the
                                          information, including your email address and the name of the trademark o
                                          your report.

                                          If the person who posted the content believes that the content shouldn't ha
                                          may reach out to you directly to try to resolve the issue. If the content was
                                          U.S. trademark rights , they may also be able to submit an appeal.


                                              Was this information helpful?
                                                  O ves   O No




                                          Related Articles


                                          Content I posted was removed because it was reported for intellectual pro~
                                          trademark) infringement. What are my next steps?

                                          I submitted a copyright report to Facebook. What happens now?

https://www.facebook.com/help/493458120789098?helpref=search&sr=7&query=trademark                                    1/2
5/28/2019            Case 4:18-cv-04662-YGR Document       47 Help
                                                       Facebook Filed  05/28/19 Page 90 of 90
                                                                    Center

                                    How do I report copyright infringement on Facebook?

                                          What information do I need to include in a trademark report?

                                          What information do I need to include in a copyright report?




            Facebook © 2019               About                            Ad Choices       Terms & Policies

            English (US)                  Privacy                          Create Ad        Cookies

                                          Careers                          Create Page




https://www.facebook.com/help/493458120789098?helpref=search&sr=7&query=trademark                              2/2
